Settlement Agreement and Mutual General Release










 SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and Mutual General Release (“Agreement”), dated June
__, 2009 (the “Execution Date”), is entered into by and between (1) Probe
Manufacturing, Inc, and related entities, including Solar Masters (collectively,
the “PM Parties” or “PM”) and (2) Reza Zarif, including its members,
subsidiaries or affiliates (collectively, “Creditor Parties”).  Individually,
the PM Parties and Creditor Parties are referred to herein as a “Party”;
collectively, they are referred to as the “Parties.”




RECITALS

WHEREAS, the Creditor has potential claims against PM Parties relating to loans
provided to PM Parties and any other claims, including interest accrual arising
from or out of the loans (collectively, the “Creditor Claims”).  

WHEREAS, the Parties, without acknowledging or admitting any liability
whatsoever, and to avoid the costs associated with litigation or arbitration,
now desire (1) to settle and resolve all differences, disagreements and disputes
embodied in the Creditor Claims and any other claims, known or unknown, that the
Parties might have against each other, upon the terms set forth below and (2)
for the Parties to provide each other with a complete release of any and all
known or unknown claims which exist or may exist between the Parties, including,
but not limited to, any and all claims, demands and allegations, made, or which
could have been made, arising out of or relating to the Creditor Claims.

WHEREAS, the Parties agree that upon execution of this Settlement and Mutual
General Release that Creditor has released all Parties from any future
obligation, excluding the obligations of this Settlement Agreement.

WHEREAS, the Parties believe that the terms of this Agreement are fair,
equitable, and the result of an arm’s length, bargained-for, contemporaneous
exchange for new value.  

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

1.

Recitals Incorporated Into Agreement.  The Parties incorporate into this
Agreement the recitals set forth above as part of the terms of this Agreement.

2.

Payments to the Creditor Parties.  The PM Parties agree to pay the Creditor
Parties $38,168.39 for the full settlement of any and all debt or any other
obligation owed to Creditor Parties.  Payment to the Creditor Parties shall be
made by U.S mail to the address on file unless otherwise instructed in writing.
 

3.

Mutual General Release.  Upon full performance of Paragraph 2 above and in
consideration for the performance of all terms and conditions of this Agreement,
except as to such rights as may be created by this Agreement, the Parties, and
each of them, on behalf of themselves and their past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members, trustees,
beneficiaries, unit holders, limited and general partners, and all persons
acting





Settlement Agreement and Mutual General Release










through or in concert with any of them, hereby generally release and forever
discharge each other and their respective past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members, trustees,
beneficiaries, unit holders, limited and general partners, and all persons
acting through or in concert with any of them, if any, from any and all claims,
losses, debts, liabilities, demands, obligations, rights, disputes, fees,
controversies, costs, expenses, damages, actions and causes of action
whatsoever, in law or equity, whether known or unknown, suspected or
unsuspected, fixed or contingent, existing as of the date of this Agreement and
accrued or hereafter accruing from any cause whatsoever, including, but not
limited to, any and all claims, demands and allegations, made, or which could
have been made, arising out of or relating to the Creditor Claims (collectively,
the “Released Claims”).  

4.

Waiver of Unknown Claims.  The Parties are aware that they may have claims of
which they have no present knowledge or suspicion.  Having taken into account
such a possibility in entering into this Agreement, the mutual general release
set forth in Section 3 of this Agreement shall constitute full and final release
by the Parties of any unknown claim or claims and expressly waives any right or
claim of right to assert hereafter that any claim has, through oversight or
error, been omitted from the Creditor Claims.  Accordingly, the Parties
expressly waive any rights or benefits which they otherwise might have under
California Civil Code Section 1542, and any other statutory or nonstatutory law
of any jurisdiction that is similar in wording, import, or effect to California
Civil Code Section 1542.  California Civil Code Section 1542 provides as
follows:

 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS TO WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

In connection with such waiver and relinquishment, the Parties acknowledge that
they are aware that they or their attorneys, accountants, or agents may
hereafter discover claims or facts in addition to or different from those which
they now know or believe to exist with respect to the subject matter of this
Agreement, but nonetheless, they intend hereby fully, finally, and forever to
settle and release all matters being released herein, whether known or unknown,
suspected or unsuspected, which now exist or may heretofore have existed.  In
furtherance of the intentions of the Parties, the mutual general release given
in Section 3 of this Agreement by the Parties shall be and remain in effect as a
full and complete mutual general release notwithstanding the discovery or
existence of any additional or different claims or facts or the failure of any
consideration or promises between or among the Parties.

5.

Limitation on Release.  The Parties hereby expressly acknowledge that no Party
to this Agreement is, by this Agreement, releasing any cause of action, claim,
set-off, or defense that arises from the terms of this Agreement, or the breach
of such terms.  





Page 2 of 60




Settlement Agreement and Mutual General Release










6.

Mutual Representations and Warranties.   Each Party represents and warrants for
the benefit of the other Party as follows:

a.

The Party has all necessary power and authority to execute, deliver, perform and
comply with this Agreement;

b.

The Party, or the Party’s authorized agent, has duly authorized, executed, and
delivered this Agreement to the other Party, and this Agreement constitutes a
legal and binding agreement, enforceable against each Party in accord with the
terms of this Agreement;

c.

To the knowledge of the signatory on behalf of each Party, that Party’s
execution, delivery, performance of, and compliance with this Agreement does not
violate or conflict with the terms of any agreement, instrument, order,
judgment, or applicable law, statute, regulation, or rule to which the Party or
any assets of the Party is bound and shall not require the Party to file or
register with, or obtain any permit, authorization, consent, or approval of any
governmental authority;

d.

To the knowledge of the signatory on behalf of each Party, there is no action or
proceeding, judicial or non-judicial, by which any third party, prior creditor,
or claimant of the Party, or non-party seeks to restrain, prohibit, or
invalidate the Party’s execution, delivery, and/or performance of, and/or
compliance with, this Agreement;

e.

The Party is and has been represented by legal counsel of his or its choice, or
has had the opportunity to be represented by legal counsel of his or its choice,
throughout the negotiations and drafting that preceded the finalization and
execution of this Agreement.  The Party (i) has carefully read and reviewed this
Agreement; (ii) has had or has had the opportunity to have the provisions, and
consequences thereof, fully explained by such Party’s legal counsel; and (iii)
is freely and voluntarily signing this Agreement;

f.

Each Party is the sole owner of all rights and interest in the Released Claims,
and has not assigned, transferred, or granted an interest or lien in, or
purported to assign, transfer, or grant an interest or lien, in any of the
Released Claims; and

g.

Each Party and the signatory on their behalf have no actual knowledge or notice
of any claim of assignment, transfer, or granting of an interest or lien in any
of the Released Claims.

The above representations and warranties shall survive the execution and
delivery of this Agreement.

7.

Assumption of Risk.  Each Party assumes the risk, in entering into this
Agreement, that the facts or law are not as they believe them to be.  The
discovery by a Party that any fact was untrue or that his or its understanding
of the facts or law was untrue or that his or its understanding of the facts or
law was incorrect shall not entitle the





Page 3 of 60




Settlement Agreement and Mutual General Release










Party to any relief, or to rescind, or set aside this Agreement.  This Agreement
is final and binding between the Parties regardless of any claims of mistake of
fact or law.

8.

Attorneys’ Fees and Costs.  The Parties shall bear their own costs and
attorneys’ fees incurred relating to the Creditor Claims and this Agreement.
 However, in the event that proceedings are implemented to enforce any provision
of this Agreement, including, but not limited to, the mutual general release
provided above by Section 3 of this Agreement, the Court or Arbitrator shall
award the prevailing party its reasonable attorneys’ fees and costs incurred in
such enforcement efforts.  

9.

Integration Clause.  This Agreement contains the entire agreement between the
Parties to this Agreement relating to the settlement and transactions
contemplated hereby, and supersedes any and all prior agreements,
understandings, representations, and statements between the Parties, whether
oral or written, and whether by a Party or such Party’s legal counsel.  The
Parties are entering into this Agreement based solely on the representations and
warranties herein and not based on any promises, representations, and/or
warranties not found herein.  No modification, waiver, amendment, discharge, or
change of this Agreement shall be valid unless the same is in writing.

10.

Neutral Interpretation.  This Agreement shall be interpreted in accordance with
the fair meaning of its language and to implement the intent of the Parties.
 The provisions contained herein shall not be construed in favor of or against
any Party because that Party or its counsel drafted this Agreement, but shall be
construed as if all Parties prepared this Agreement, and any rules of
construction to the contrary, including, without limitation, California Civil
Code Section 1654, are hereby specifically waived.  The terms of this Agreement
were negotiated at arm’s length by the Parties hereto.

11.

Severability.  If any term or provision of this Agreement is determined by any
court, regulatory or governmental agency, or self-regulatory agency, to be
illegal, unenforceable, or invalid in whole or in part for any reason, such
illegal, unenforceable, or invalid provision or part thereof shall be deemed
stricken from this Agreement, and such provision shall not affect the legality,
enforceability or validity of the remainder of this Agreement, unless to so do
would deprive a Party of a substantial part of its bargain.  It is understood
that the Parties will cooperate and take all reasonable actions to avoid any
such determination.  

12.

Successors In Interest.  The terms, conditions and provisions of this Agreement
are binding upon and shall inure to the benefit of all assigns, successors in
interest, personal representatives, estates, administrators, heirs, devisees,
insurers, and legatees of each of the Parties hereto.  This Agreement shall not
be interpreted, however, to inure to the benefit of any third parties who are
not expressly identified as such herein.

13.

No Admissions.  This Agreement effectuates the settlement of claims, whether or
not asserted, denied, or contested, and the contents hereof shall not be
construed as an admission by any Party of any liability or any factual
contention of any kind to any other Party or any other person, entity or
association, whether or not the person, entity, or association is a Party.

14.

Confidentiality.  The Parties understand and agree that the terms and conditions
of this Settlement Agreement are to be maintained by them in the strictest
confidence.  Except as required by law or necessary to enforce any rights or
obligations





Page 4 of 60




Settlement Agreement and Mutual General Release










hereunder, the parties agree not to disclose any of these matters to anyone
other than their attorneys, accountants, the Internal Revenue Service, or state
and federal agencies.

15.

Modification.  This Agreement may be modified, amended, changed or rescinded,
and any provision may be waived, only by a writing signed by the Parties to be
bound thereby.  The failure of a Party to exercise any right or remedy provided
by this Agreement or by law shall not be a waiver of any obligation or right of
the Parties, nor shall it constitute a modification of this Agreement.

16.

Cooperation.  The Parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
to give full force to the basic terms and intent of this Agreement and which are
not inconsistent with its terms.

17.

Applicable Law.  This Agreement shall be construed in accordance with and be
governed by the laws of the State of California, County of Orange.

18.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Orange
County, California before one arbitrator.  The arbitration shall be administered
by JAMS, if possible, pursuant to its Streamlined Arbitration Rules and
Procedures; if JAMS is not able to conduct the arbitration in California, then
arbitration shall be conducted in California by a mutually-agreeable arbitrator
utilizing the JAMS Streamlined Arbitration Rules and Procedures.  Judgment on
the Award may be entered in any court having jurisdiction.  This clause shall
not preclude parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction.  The arbitrator may, in the Award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.  The
arbitration Award may be confirmed in any court of competent jurisdiction.

19.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original.  The counterparts
shall constitute one and the same Agreement.  Facsimile signatures shall have
the same force and effect as original signatures.




The parties have executed this Agreement effective as of the day and year first
set forth above.

Dated:  _________, 2009




REZA ZARIF




_________________________________

Reza Zarif

 

 

Dated:  ________, 2009

PROBE MANUFACTURING, INC.,




By:  _________________________________

Name: Barrett Evans

Title:   Interim Chief Executive Officer








Page 5 of 60




Settlement Agreement and Mutual General Release













 SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and Mutual General Release (“Agreement”), dated June
__, 2009 (the “Execution Date”), is entered into by and between (1) Probe
Manufacturing, Inc, and related entities, including Solar Masters (collectively,
the “PM Parties” or “PM”) and (2) Hoa Mai Capital, including its members,
subsidiaries or affiliates (collectively, “Creditor Parties”).  Individually,
the PM Parties and Creditor Parties are referred to herein as a “Party”;
collectively, they are referred to as the “Parties.”




RECITALS

WHEREAS, the Creditor has potential claims against PM Parties relating to loans
provided to PM Parties and any other claims, including interest accrual arising
from or out of the loans (collectively, the “Creditor Claims”).  

WHEREAS, the Parties, without acknowledging or admitting any liability
whatsoever, and to avoid the costs associated with litigation or arbitration,
now desire (1) to settle and resolve all differences, disagreements and disputes
embodied in the Creditor Claims and any other claims, known or unknown, that the
Parties might have against each other, upon the terms set forth below and (2)
for the Parties to provide each other with a complete release of any and all
known or unknown claims which exist or may exist between the Parties, including,
but not limited to, any and all claims, demands and allegations, made, or which
could have been made, arising out of or relating to the Creditor Claims.

WHEREAS, the Parties agree that upon execution of this Settlement and Mutual
General Release that Creditor has released all Parties from any future
obligation, excluding the obligations of this Settlement Agreement.

WHEREAS, the Parties believe that the terms of this Agreement are fair,
equitable, and the result of an arm’s length, bargained-for, contemporaneous
exchange for new value.  

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

20.

Recitals Incorporated Into Agreement.  The Parties incorporate into this
Agreement the recitals set forth above as part of the terms of this Agreement.

21.

Payments to the Creditor Parties.  The PM Parties agree to pay the Creditor
Parties $2,604.45 for the full settlement of any and all debt or any other
obligation owed to Creditor Parties.  Payment to the Creditor Parties shall be
made by U.S mail to the address on file unless otherwise instructed in writing.
 

22.

Mutual General Release.  Upon full performance of Paragraph 2 above and in
consideration for the performance of all terms and conditions of this Agreement,
except as to such rights as may be created by this Agreement, the Parties, and
each of them, on behalf of themselves and their past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members,





Page 6 of 60




Settlement Agreement and Mutual General Release










trustees, beneficiaries, unit holders, limited and general partners, and all
persons acting through or in concert with any of them, hereby generally release
and forever discharge each other and their respective past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members, trustees,
beneficiaries, unit holders, limited and general partners, and all persons
acting through or in concert with any of them, if any, from any and all claims,
losses, debts, liabilities, demands, obligations, rights, disputes, fees,
controversies, costs, expenses, damages, actions and causes of action
whatsoever, in law or equity, whether known or unknown, suspected or
unsuspected, fixed or contingent, existing as of the date of this Agreement and
accrued or hereafter accruing from any cause whatsoever, including, but not
limited to, any and all claims, demands and allegations, made, or which could
have been made, arising out of or relating to the Creditor Claims (collectively,
the “Released Claims”).  

23.

Waiver of Unknown Claims.  The Parties are aware that they may have claims of
which they have no present knowledge or suspicion.  Having taken into account
such a possibility in entering into this Agreement, the mutual general release
set forth in Section 3 of this Agreement shall constitute full and final release
by the Parties of any unknown claim or claims and expressly waives any right or
claim of right to assert hereafter that any claim has, through oversight or
error, been omitted from the Creditor Claims.  Accordingly, the Parties
expressly waive any rights or benefits which they otherwise might have under
California Civil Code Section 1542, and any other statutory or nonstatutory law
of any jurisdiction that is similar in wording, import, or effect to California
Civil Code Section 1542.  California Civil Code Section 1542 provides as
follows:

 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS TO WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

In connection with such waiver and relinquishment, the Parties acknowledge that
they are aware that they or their attorneys, accountants, or agents may
hereafter discover claims or facts in addition to or different from those which
they now know or believe to exist with respect to the subject matter of this
Agreement, but nonetheless, they intend hereby fully, finally, and forever to
settle and release all matters being released herein, whether known or unknown,
suspected or unsuspected, which now exist or may heretofore have existed.  In
furtherance of the intentions of the Parties, the mutual general release given
in Section 3 of this Agreement by the Parties shall be and remain in effect as a
full and complete mutual general release notwithstanding the discovery or
existence of any additional or different claims or facts or the failure of any
consideration or promises between or among the Parties.

24.

Limitation on Release.  The Parties hereby expressly acknowledge that no Party
to this Agreement is, by this Agreement, releasing any cause of action, claim,
set-off, or defense that arises from the terms of this Agreement, or the breach
of such terms.  





Page 7 of 60




Settlement Agreement and Mutual General Release










25.

Mutual Representations and Warranties.   Each Party represents and warrants for
the benefit of the other Party as follows:

a.

The Party has all necessary power and authority to execute, deliver, perform and
comply with this Agreement;

b.

The Party, or the Party’s authorized agent, has duly authorized, executed, and
delivered this Agreement to the other Party, and this Agreement constitutes a
legal and binding agreement, enforceable against each Party in accord with the
terms of this Agreement;

c.

To the knowledge of the signatory on behalf of each Party, that Party’s
execution, delivery, performance of, and compliance with this Agreement does not
violate or conflict with the terms of any agreement, instrument, order,
judgment, or applicable law, statute, regulation, or rule to which the Party or
any assets of the Party is bound and shall not require the Party to file or
register with, or obtain any permit, authorization, consent, or approval of any
governmental authority;

d.

To the knowledge of the signatory on behalf of each Party, there is no action or
proceeding, judicial or non-judicial, by which any third party, prior creditor,
or claimant of the Party, or non-party seeks to restrain, prohibit, or
invalidate the Party’s execution, delivery, and/or performance of, and/or
compliance with, this Agreement;

e.

The Party is and has been represented by legal counsel of his or its choice, or
has had the opportunity to be represented by legal counsel of his or its choice,
throughout the negotiations and drafting that preceded the finalization and
execution of this Agreement.  The Party (i) has carefully read and reviewed this
Agreement; (ii) has had or has had the opportunity to have the provisions, and
consequences thereof, fully explained by such Party’s legal counsel; and (iii)
is freely and voluntarily signing this Agreement;

f.

Each Party is the sole owner of all rights and interest in the Released Claims,
and has not assigned, transferred, or granted an interest or lien in, or
purported to assign, transfer, or grant an interest or lien, in any of the
Released Claims; and

g.

Each Party and the signatory on their behalf have no actual knowledge or notice
of any claim of assignment, transfer, or granting of an interest or lien in any
of the Released Claims.

The above representations and warranties shall survive the execution and
delivery of this Agreement.

26.

Assumption of Risk.  Each Party assumes the risk, in entering into this
Agreement, that the facts or law are not as they believe them to be.  The
discovery by a Party that any fact was untrue or that his or its understanding
of the facts or law was untrue or that his or its understanding of the facts or
law was incorrect shall not entitle the





Page 8 of 60




Settlement Agreement and Mutual General Release










Party to any relief, or to rescind, or set aside this Agreement.  This Agreement
is final and binding between the Parties regardless of any claims of mistake of
fact or law.

27.

Attorneys’ Fees and Costs.  The Parties shall bear their own costs and
attorneys’ fees incurred relating to the Creditor Claims and this Agreement.
 However, in the event that proceedings are implemented to enforce any provision
of this Agreement, including, but not limited to, the mutual general release
provided above by Section 3 of this Agreement, the Court or Arbitrator shall
award the prevailing party its reasonable attorneys’ fees and costs incurred in
such enforcement efforts.  

28.

Integration Clause.  This Agreement contains the entire agreement between the
Parties to this Agreement relating to the settlement and transactions
contemplated hereby, and supersedes any and all prior agreements,
understandings, representations, and statements between the Parties, whether
oral or written, and whether by a Party or such Party’s legal counsel.  The
Parties are entering into this Agreement based solely on the representations and
warranties herein and not based on any promises, representations, and/or
warranties not found herein.  No modification, waiver, amendment, discharge, or
change of this Agreement shall be valid unless the same is in writing.

29.

Neutral Interpretation.  This Agreement shall be interpreted in accordance with
the fair meaning of its language and to implement the intent of the Parties.
 The provisions contained herein shall not be construed in favor of or against
any Party because that Party or its counsel drafted this Agreement, but shall be
construed as if all Parties prepared this Agreement, and any rules of
construction to the contrary, including, without limitation, California Civil
Code Section 1654, are hereby specifically waived.  The terms of this Agreement
were negotiated at arm’s length by the Parties hereto.

30.

Severability.  If any term or provision of this Agreement is determined by any
court, regulatory or governmental agency, or self-regulatory agency, to be
illegal, unenforceable, or invalid in whole or in part for any reason, such
illegal, unenforceable, or invalid provision or part thereof shall be deemed
stricken from this Agreement, and such provision shall not affect the legality,
enforceability or validity of the remainder of this Agreement, unless to so do
would deprive a Party of a substantial part of its bargain.  It is understood
that the Parties will cooperate and take all reasonable actions to avoid any
such determination.  

31.

Successors In Interest.  The terms, conditions and provisions of this Agreement
are binding upon and shall inure to the benefit of all assigns, successors in
interest, personal representatives, estates, administrators, heirs, devisees,
insurers, and legatees of each of the Parties hereto.  This Agreement shall not
be interpreted, however, to inure to the benefit of any third parties who are
not expressly identified as such herein.

32.

No Admissions.  This Agreement effectuates the settlement of claims, whether or
not asserted, denied, or contested, and the contents hereof shall not be
construed as an admission by any Party of any liability or any factual
contention of any kind to any other Party or any other person, entity or
association, whether or not the person, entity, or association is a Party.

33.

Confidentiality.  The Parties understand and agree that the terms and conditions
of this Settlement Agreement are to be maintained by them in the strictest
confidence.  Except as required by law or necessary to enforce any rights or
obligations





Page 9 of 60




Settlement Agreement and Mutual General Release










hereunder, the parties agree not to disclose any of these matters to anyone
other than their attorneys, accountants, the Internal Revenue Service, or state
and federal agencies.

34.

Modification.  This Agreement may be modified, amended, changed or rescinded,
and any provision may be waived, only by a writing signed by the Parties to be
bound thereby.  The failure of a Party to exercise any right or remedy provided
by this Agreement or by law shall not be a waiver of any obligation or right of
the Parties, nor shall it constitute a modification of this Agreement.

35.

Cooperation.  The Parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
to give full force to the basic terms and intent of this Agreement and which are
not inconsistent with its terms.

36.

Applicable Law.  This Agreement shall be construed in accordance with and be
governed by the laws of the State of California, County of Orange.

37.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Orange
County, California before one arbitrator.  The arbitration shall be administered
by JAMS, if possible, pursuant to its Streamlined Arbitration Rules and
Procedures; if JAMS is not able to conduct the arbitration in California, then
arbitration shall be conducted in California by a mutually-agreeable arbitrator
utilizing the JAMS Streamlined Arbitration Rules and Procedures.  Judgment on
the Award may be entered in any court having jurisdiction.  This clause shall
not preclude parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction.  The arbitrator may, in the Award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.  The
arbitration Award may be confirmed in any court of competent jurisdiction.

38.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original.  The counterparts
shall constitute one and the same Agreement.  Facsimile signatures shall have
the same force and effect as original signatures.




The parties have executed this Agreement effective as of the day and year first
set forth above.

Dated:  _________, 2009




HOA MAI




_________________________________

Hoa Mai

 

 

Dated:  ________, 2009

PROBE MANUFACTURING, INC.,




By:  _________________________________

Name: Barrett Evans

Title:   Interim Chief Executive Officer








Page 10 of 60




Settlement Agreement and Mutual General Release













 SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and Mutual General Release (“Agreement”), dated June
__, 2009 (the “Execution Date”), is entered into by and between (1) Probe
Manufacturing, Inc, and related entities, including Solar Masters (collectively,
the “PM Parties” or “PM”) and (2) Rufina Paniego, including its members,
subsidiaries or affiliates (collectively, “Creditor Parties”).  Individually,
the PM Parties and Creditor Parties are referred to herein as a “Party”;
collectively, they are referred to as the “Parties.”




RECITALS

WHEREAS, the Creditor has potential claims against PM Parties relating to loans
provided to PM Parties and any other claims, including interest accrual arising
from or out of the loans (collectively, the “Creditor Claims”).  

WHEREAS, the Parties, without acknowledging or admitting any liability
whatsoever, and to avoid the costs associated with litigation or arbitration,
now desire (1) to settle and resolve all differences, disagreements and disputes
embodied in the Creditor Claims and any other claims, known or unknown, that the
Parties might have against each other, upon the terms set forth below and (2)
for the Parties to provide each other with a complete release of any and all
known or unknown claims which exist or may exist between the Parties, including,
but not limited to, any and all claims, demands and allegations, made, or which
could have been made, arising out of or relating to the Creditor Claims.

WHEREAS, the Parties agree that upon execution of this Settlement and Mutual
General Release that Creditor has released all Parties from any future
obligation, excluding the obligations of this Settlement Agreement.

WHEREAS, the Parties believe that the terms of this Agreement are fair,
equitable, and the result of an arm’s length, bargained-for, contemporaneous
exchange for new value.  

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

39.

Recitals Incorporated Into Agreement.  The Parties incorporate into this
Agreement the recitals set forth above as part of the terms of this Agreement.

40.

Payments to the Creditor Parties.  The PM Parties agree to pay the Creditor
Parties $10,563.05 for the full settlement of any and all debt or any other
obligation owed to Creditor Parties.  Payment to the Creditor Parties shall be
made by U.S mail to the address on file unless otherwise instructed in writing.
 

41.

Mutual General Release.  Upon full performance of Paragraph 2 above and in
consideration for the performance of all terms and conditions of this Agreement,
except as to such rights as may be created by this Agreement, the Parties, and
each of them, on behalf of themselves and their past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members,





Page 11 of 60




Settlement Agreement and Mutual General Release










trustees, beneficiaries, unit holders, limited and general partners, and all
persons acting through or in concert with any of them, hereby generally release
and forever discharge each other and their respective past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members, trustees,
beneficiaries, unit holders, limited and general partners, and all persons
acting through or in concert with any of them, if any, from any and all claims,
losses, debts, liabilities, demands, obligations, rights, disputes, fees,
controversies, costs, expenses, damages, actions and causes of action
whatsoever, in law or equity, whether known or unknown, suspected or
unsuspected, fixed or contingent, existing as of the date of this Agreement and
accrued or hereafter accruing from any cause whatsoever, including, but not
limited to, any and all claims, demands and allegations, made, or which could
have been made, arising out of or relating to the Creditor Claims (collectively,
the “Released Claims”).  

42.

Waiver of Unknown Claims.  The Parties are aware that they may have claims of
which they have no present knowledge or suspicion.  Having taken into account
such a possibility in entering into this Agreement, the mutual general release
set forth in Section 3 of this Agreement shall constitute full and final release
by the Parties of any unknown claim or claims and expressly waives any right or
claim of right to assert hereafter that any claim has, through oversight or
error, been omitted from the Creditor Claims.  Accordingly, the Parties
expressly waive any rights or benefits which they otherwise might have under
California Civil Code Section 1542, and any other statutory or nonstatutory law
of any jurisdiction that is similar in wording, import, or effect to California
Civil Code Section 1542.  California Civil Code Section 1542 provides as
follows:

 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS TO WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

In connection with such waiver and relinquishment, the Parties acknowledge that
they are aware that they or their attorneys, accountants, or agents may
hereafter discover claims or facts in addition to or different from those which
they now know or believe to exist with respect to the subject matter of this
Agreement, but nonetheless, they intend hereby fully, finally, and forever to
settle and release all matters being released herein, whether known or unknown,
suspected or unsuspected, which now exist or may heretofore have existed.  In
furtherance of the intentions of the Parties, the mutual general release given
in Section 3 of this Agreement by the Parties shall be and remain in effect as a
full and complete mutual general release notwithstanding the discovery or
existence of any additional or different claims or facts or the failure of any
consideration or promises between or among the Parties.

43.

Limitation on Release.  The Parties hereby expressly acknowledge that no Party
to this Agreement is, by this Agreement, releasing any cause of action, claim,
set-off, or defense that arises from the terms of this Agreement, or the breach
of such terms.  





Page 12 of 60




Settlement Agreement and Mutual General Release










44.

Mutual Representations and Warranties.   Each Party represents and warrants for
the benefit of the other Party as follows:

a.

The Party has all necessary power and authority to execute, deliver, perform and
comply with this Agreement;

b.

The Party, or the Party’s authorized agent, has duly authorized, executed, and
delivered this Agreement to the other Party, and this Agreement constitutes a
legal and binding agreement, enforceable against each Party in accord with the
terms of this Agreement;

c.

To the knowledge of the signatory on behalf of each Party, that Party’s
execution, delivery, performance of, and compliance with this Agreement does not
violate or conflict with the terms of any agreement, instrument, order,
judgment, or applicable law, statute, regulation, or rule to which the Party or
any assets of the Party is bound and shall not require the Party to file or
register with, or obtain any permit, authorization, consent, or approval of any
governmental authority;

d.

To the knowledge of the signatory on behalf of each Party, there is no action or
proceeding, judicial or non-judicial, by which any third party, prior creditor,
or claimant of the Party, or non-party seeks to restrain, prohibit, or
invalidate the Party’s execution, delivery, and/or performance of, and/or
compliance with, this Agreement;

e.

The Party is and has been represented by legal counsel of his or its choice, or
has had the opportunity to be represented by legal counsel of his or its choice,
throughout the negotiations and drafting that preceded the finalization and
execution of this Agreement.  The Party (i) has carefully read and reviewed this
Agreement; (ii) has had or has had the opportunity to have the provisions, and
consequences thereof, fully explained by such Party’s legal counsel; and (iii)
is freely and voluntarily signing this Agreement;

f.

Each Party is the sole owner of all rights and interest in the Released Claims,
and has not assigned, transferred, or granted an interest or lien in, or
purported to assign, transfer, or grant an interest or lien, in any of the
Released Claims; and

g.

Each Party and the signatory on their behalf have no actual knowledge or notice
of any claim of assignment, transfer, or granting of an interest or lien in any
of the Released Claims.

The above representations and warranties shall survive the execution and
delivery of this Agreement.

45.

Assumption of Risk.  Each Party assumes the risk, in entering into this
Agreement, that the facts or law are not as they believe them to be.  The
discovery by a Party that any fact was untrue or that his or its understanding
of the facts or law was untrue or that his or its understanding of the facts or
law was incorrect shall not entitle the





Page 13 of 60




Settlement Agreement and Mutual General Release










Party to any relief, or to rescind, or set aside this Agreement.  This Agreement
is final and binding between the Parties regardless of any claims of mistake of
fact or law.

46.

Attorneys’ Fees and Costs.  The Parties shall bear their own costs and
attorneys’ fees incurred relating to the Creditor Claims and this Agreement.
 However, in the event that proceedings are implemented to enforce any provision
of this Agreement, including, but not limited to, the mutual general release
provided above by Section 3 of this Agreement, the Court or Arbitrator shall
award the prevailing party its reasonable attorneys’ fees and costs incurred in
such enforcement efforts.  

47.

Integration Clause.  This Agreement contains the entire agreement between the
Parties to this Agreement relating to the settlement and transactions
contemplated hereby, and supersedes any and all prior agreements,
understandings, representations, and statements between the Parties, whether
oral or written, and whether by a Party or such Party’s legal counsel.  The
Parties are entering into this Agreement based solely on the representations and
warranties herein and not based on any promises, representations, and/or
warranties not found herein.  No modification, waiver, amendment, discharge, or
change of this Agreement shall be valid unless the same is in writing.

48.

Neutral Interpretation.  This Agreement shall be interpreted in accordance with
the fair meaning of its language and to implement the intent of the Parties.
 The provisions contained herein shall not be construed in favor of or against
any Party because that Party or its counsel drafted this Agreement, but shall be
construed as if all Parties prepared this Agreement, and any rules of
construction to the contrary, including, without limitation, California Civil
Code Section 1654, are hereby specifically waived.  The terms of this Agreement
were negotiated at arm’s length by the Parties hereto.

49.

Severability.  If any term or provision of this Agreement is determined by any
court, regulatory or governmental agency, or self-regulatory agency, to be
illegal, unenforceable, or invalid in whole or in part for any reason, such
illegal, unenforceable, or invalid provision or part thereof shall be deemed
stricken from this Agreement, and such provision shall not affect the legality,
enforceability or validity of the remainder of this Agreement, unless to so do
would deprive a Party of a substantial part of its bargain.  It is understood
that the Parties will cooperate and take all reasonable actions to avoid any
such determination.  

50.

Successors In Interest.  The terms, conditions and provisions of this Agreement
are binding upon and shall inure to the benefit of all assigns, successors in
interest, personal representatives, estates, administrators, heirs, devisees,
insurers, and legatees of each of the Parties hereto.  This Agreement shall not
be interpreted, however, to inure to the benefit of any third parties who are
not expressly identified as such herein.

51.

No Admissions.  This Agreement effectuates the settlement of claims, whether or
not asserted, denied, or contested, and the contents hereof shall not be
construed as an admission by any Party of any liability or any factual
contention of any kind to any other Party or any other person, entity or
association, whether or not the person, entity, or association is a Party.

52.

Confidentiality.  The Parties understand and agree that the terms and conditions
of this Settlement Agreement are to be maintained by them in the strictest
confidence.  Except as required by law or necessary to enforce any rights or
obligations





Page 14 of 60




Settlement Agreement and Mutual General Release










hereunder, the parties agree not to disclose any of these matters to anyone
other than their attorneys, accountants, the Internal Revenue Service, or state
and federal agencies.

53.

Modification.  This Agreement may be modified, amended, changed or rescinded,
and any provision may be waived, only by a writing signed by the Parties to be
bound thereby.  The failure of a Party to exercise any right or remedy provided
by this Agreement or by law shall not be a waiver of any obligation or right of
the Parties, nor shall it constitute a modification of this Agreement.

54.

Cooperation.  The Parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
to give full force to the basic terms and intent of this Agreement and which are
not inconsistent with its terms.

55.

Applicable Law.  This Agreement shall be construed in accordance with and be
governed by the laws of the State of California, County of Orange.

56.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Orange
County, California before one arbitrator.  The arbitration shall be administered
by JAMS, if possible, pursuant to its Streamlined Arbitration Rules and
Procedures; if JAMS is not able to conduct the arbitration in California, then
arbitration shall be conducted in California by a mutually-agreeable arbitrator
utilizing the JAMS Streamlined Arbitration Rules and Procedures.  Judgment on
the Award may be entered in any court having jurisdiction.  This clause shall
not preclude parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction.  The arbitrator may, in the Award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.  The
arbitration Award may be confirmed in any court of competent jurisdiction.

57.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original.  The counterparts
shall constitute one and the same Agreement.  Facsimile signatures shall have
the same force and effect as original signatures.




The parties have executed this Agreement effective as of the day and year first
set forth above.

Dated:  _________, 2009




RUFINA PANIEGO




_________________________________

Rufina Paniego

 

 

Dated:  ________, 2009

PROBE MANUFACTURING, INC.,




By:  _________________________________

Name: Barrett Evans

Title:   Interim Chief Executive Officer








Page 15 of 60




Settlement Agreement and Mutual General Release













 SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and Mutual General Release (“Agreement”), dated June
__, 2009 (the “Execution Date”), is entered into by and between (1) Probe
Manufacturing, Inc, and related entities, including Solar Masters (collectively,
the “PM Parties” or “PM”) and (2) Frank Kavanaugh, including its members,
subsidiaries or affiliates (collectively, “Creditor Parties”).  Individually,
the PM Parties and Creditor Parties are referred to herein as a “Party”;
collectively, they are referred to as the “Parties.”




RECITALS

WHEREAS, the Creditor has potential claims against PM Parties relating to loans
provided to PM Parties and any other claims, including interest accrual arising
from or out of the loans (collectively, the “Creditor Claims”).  

WHEREAS, the Parties, without acknowledging or admitting any liability
whatsoever, and to avoid the costs associated with litigation or arbitration,
now desire (1) to settle and resolve all differences, disagreements and disputes
embodied in the Creditor Claims and any other claims, known or unknown, that the
Parties might have against each other, upon the terms set forth below and (2)
for the Parties to provide each other with a complete release of any and all
known or unknown claims which exist or may exist between the Parties, including,
but not limited to, any and all claims, demands and allegations, made, or which
could have been made, arising out of or relating to the Creditor Claims.

WHEREAS, the Parties agree that upon execution of this Settlement and Mutual
General Release that Creditor has released all Parties from any future
obligation, excluding the obligations of this Settlement Agreement.

WHEREAS, the Parties believe that the terms of this Agreement are fair,
equitable, and the result of an arm’s length, bargained-for, contemporaneous
exchange for new value.  

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

58.

Recitals Incorporated Into Agreement.  The Parties incorporate into this
Agreement the recitals set forth above as part of the terms of this Agreement.

59.

Payments to the Creditor Parties.  The PM Parties agree to pay the Creditor
Parties $8,268.26 for the full settlement of any and all debt or any other
obligation owed to Creditor Parties.  Payment to the Creditor Parties shall be
made by U.S mail to the address on file unless otherwise instructed in writing.
 

60.

Mutual General Release.  Upon full performance of Paragraph 2 above and in
consideration for the performance of all terms and conditions of this Agreement,
except as to such rights as may be created by this Agreement, the Parties, and
each of them, on behalf of themselves and their past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members,





Page 16 of 60




Settlement Agreement and Mutual General Release










trustees, beneficiaries, unit holders, limited and general partners, and all
persons acting through or in concert with any of them, hereby generally release
and forever discharge each other and their respective past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members, trustees,
beneficiaries, unit holders, limited and general partners, and all persons
acting through or in concert with any of them, if any, from any and all claims,
losses, debts, liabilities, demands, obligations, rights, disputes, fees,
controversies, costs, expenses, damages, actions and causes of action
whatsoever, in law or equity, whether known or unknown, suspected or
unsuspected, fixed or contingent, existing as of the date of this Agreement and
accrued or hereafter accruing from any cause whatsoever, including, but not
limited to, any and all claims, demands and allegations, made, or which could
have been made, arising out of or relating to the Creditor Claims (collectively,
the “Released Claims”).  

61.

Waiver of Unknown Claims.  The Parties are aware that they may have claims of
which they have no present knowledge or suspicion.  Having taken into account
such a possibility in entering into this Agreement, the mutual general release
set forth in Section 3 of this Agreement shall constitute full and final release
by the Parties of any unknown claim or claims and expressly waives any right or
claim of right to assert hereafter that any claim has, through oversight or
error, been omitted from the Creditor Claims.  Accordingly, the Parties
expressly waive any rights or benefits which they otherwise might have under
California Civil Code Section 1542, and any other statutory or nonstatutory law
of any jurisdiction that is similar in wording, import, or effect to California
Civil Code Section 1542.  California Civil Code Section 1542 provides as
follows:

 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS TO WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

In connection with such waiver and relinquishment, the Parties acknowledge that
they are aware that they or their attorneys, accountants, or agents may
hereafter discover claims or facts in addition to or different from those which
they now know or believe to exist with respect to the subject matter of this
Agreement, but nonetheless, they intend hereby fully, finally, and forever to
settle and release all matters being released herein, whether known or unknown,
suspected or unsuspected, which now exist or may heretofore have existed.  In
furtherance of the intentions of the Parties, the mutual general release given
in Section 3 of this Agreement by the Parties shall be and remain in effect as a
full and complete mutual general release notwithstanding the discovery or
existence of any additional or different claims or facts or the failure of any
consideration or promises between or among the Parties.

62.

Limitation on Release.  The Parties hereby expressly acknowledge that no Party
to this Agreement is, by this Agreement, releasing any cause of action, claim,
set-off, or defense that arises from the terms of this Agreement, or the breach
of such terms.  





Page 17 of 60




Settlement Agreement and Mutual General Release










63.

Mutual Representations and Warranties.   Each Party represents and warrants for
the benefit of the other Party as follows:

a.

The Party has all necessary power and authority to execute, deliver, perform and
comply with this Agreement;

b.

The Party, or the Party’s authorized agent, has duly authorized, executed, and
delivered this Agreement to the other Party, and this Agreement constitutes a
legal and binding agreement, enforceable against each Party in accord with the
terms of this Agreement;

c.

To the knowledge of the signatory on behalf of each Party, that Party’s
execution, delivery, performance of, and compliance with this Agreement does not
violate or conflict with the terms of any agreement, instrument, order,
judgment, or applicable law, statute, regulation, or rule to which the Party or
any assets of the Party is bound and shall not require the Party to file or
register with, or obtain any permit, authorization, consent, or approval of any
governmental authority;

d.

To the knowledge of the signatory on behalf of each Party, there is no action or
proceeding, judicial or non-judicial, by which any third party, prior creditor,
or claimant of the Party, or non-party seeks to restrain, prohibit, or
invalidate the Party’s execution, delivery, and/or performance of, and/or
compliance with, this Agreement;

e.

The Party is and has been represented by legal counsel of his or its choice, or
has had the opportunity to be represented by legal counsel of his or its choice,
throughout the negotiations and drafting that preceded the finalization and
execution of this Agreement.  The Party (i) has carefully read and reviewed this
Agreement; (ii) has had or has had the opportunity to have the provisions, and
consequences thereof, fully explained by such Party’s legal counsel; and (iii)
is freely and voluntarily signing this Agreement;

f.

Each Party is the sole owner of all rights and interest in the Released Claims,
and has not assigned, transferred, or granted an interest or lien in, or
purported to assign, transfer, or grant an interest or lien, in any of the
Released Claims; and

g.

Each Party and the signatory on their behalf have no actual knowledge or notice
of any claim of assignment, transfer, or granting of an interest or lien in any
of the Released Claims.

The above representations and warranties shall survive the execution and
delivery of this Agreement.

64.

Assumption of Risk.  Each Party assumes the risk, in entering into this
Agreement, that the facts or law are not as they believe them to be.  The
discovery by a Party that any fact was untrue or that his or its understanding
of the facts or law was untrue or that his or its understanding of the facts or
law was incorrect shall not entitle the





Page 18 of 60




Settlement Agreement and Mutual General Release










Party to any relief, or to rescind, or set aside this Agreement.  This Agreement
is final and binding between the Parties regardless of any claims of mistake of
fact or law.

65.

Attorneys’ Fees and Costs.  The Parties shall bear their own costs and
attorneys’ fees incurred relating to the Creditor Claims and this Agreement.
 However, in the event that proceedings are implemented to enforce any provision
of this Agreement, including, but not limited to, the mutual general release
provided above by Section 3 of this Agreement, the Court or Arbitrator shall
award the prevailing party its reasonable attorneys’ fees and costs incurred in
such enforcement efforts.  

66.

Integration Clause.  This Agreement contains the entire agreement between the
Parties to this Agreement relating to the settlement and transactions
contemplated hereby, and supersedes any and all prior agreements,
understandings, representations, and statements between the Parties, whether
oral or written, and whether by a Party or such Party’s legal counsel.  The
Parties are entering into this Agreement based solely on the representations and
warranties herein and not based on any promises, representations, and/or
warranties not found herein.  No modification, waiver, amendment, discharge, or
change of this Agreement shall be valid unless the same is in writing.

67.

Neutral Interpretation.  This Agreement shall be interpreted in accordance with
the fair meaning of its language and to implement the intent of the Parties.
 The provisions contained herein shall not be construed in favor of or against
any Party because that Party or its counsel drafted this Agreement, but shall be
construed as if all Parties prepared this Agreement, and any rules of
construction to the contrary, including, without limitation, California Civil
Code Section 1654, are hereby specifically waived.  The terms of this Agreement
were negotiated at arm’s length by the Parties hereto.

68.

Severability.  If any term or provision of this Agreement is determined by any
court, regulatory or governmental agency, or self-regulatory agency, to be
illegal, unenforceable, or invalid in whole or in part for any reason, such
illegal, unenforceable, or invalid provision or part thereof shall be deemed
stricken from this Agreement, and such provision shall not affect the legality,
enforceability or validity of the remainder of this Agreement, unless to so do
would deprive a Party of a substantial part of its bargain.  It is understood
that the Parties will cooperate and take all reasonable actions to avoid any
such determination.  

69.

Successors In Interest.  The terms, conditions and provisions of this Agreement
are binding upon and shall inure to the benefit of all assigns, successors in
interest, personal representatives, estates, administrators, heirs, devisees,
insurers, and legatees of each of the Parties hereto.  This Agreement shall not
be interpreted, however, to inure to the benefit of any third parties who are
not expressly identified as such herein.

70.

No Admissions.  This Agreement effectuates the settlement of claims, whether or
not asserted, denied, or contested, and the contents hereof shall not be
construed as an admission by any Party of any liability or any factual
contention of any kind to any other Party or any other person, entity or
association, whether or not the person, entity, or association is a Party.

71.

Confidentiality.  The Parties understand and agree that the terms and conditions
of this Settlement Agreement are to be maintained by them in the strictest
confidence.  Except as required by law or necessary to enforce any rights or
obligations





Page 19 of 60




Settlement Agreement and Mutual General Release










hereunder, the parties agree not to disclose any of these matters to anyone
other than their attorneys, accountants, the Internal Revenue Service, or state
and federal agencies.

72.

Modification.  This Agreement may be modified, amended, changed or rescinded,
and any provision may be waived, only by a writing signed by the Parties to be
bound thereby.  The failure of a Party to exercise any right or remedy provided
by this Agreement or by law shall not be a waiver of any obligation or right of
the Parties, nor shall it constitute a modification of this Agreement.

73.

Cooperation.  The Parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
to give full force to the basic terms and intent of this Agreement and which are
not inconsistent with its terms.

74.

Applicable Law.  This Agreement shall be construed in accordance with and be
governed by the laws of the State of California, County of Orange.

75.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Orange
County, California before one arbitrator.  The arbitration shall be administered
by JAMS, if possible, pursuant to its Streamlined Arbitration Rules and
Procedures; if JAMS is not able to conduct the arbitration in California, then
arbitration shall be conducted in California by a mutually-agreeable arbitrator
utilizing the JAMS Streamlined Arbitration Rules and Procedures.  Judgment on
the Award may be entered in any court having jurisdiction.  This clause shall
not preclude parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction.  The arbitrator may, in the Award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.  The
arbitration Award may be confirmed in any court of competent jurisdiction.

76.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original.  The counterparts
shall constitute one and the same Agreement.  Facsimile signatures shall have
the same force and effect as original signatures.




The parties have executed this Agreement effective as of the day and year first
set forth above.

Dated:  _________, 2009




FRANK KAVANAUGH




_________________________________

Frank Kavanaugh

 

 

Dated:  ________, 2009

PROBE MANUFACTURING, INC.,




By:  _________________________________

Name: Barrett Evans

Title:   Interim Chief Executive Officer








Page 20 of 60




Settlement Agreement and Mutual General Release













 SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and Mutual General Release (“Agreement”), dated June
__, 2009 (the “Execution Date”), is entered into by and between (1) Probe
Manufacturing, Inc, and related entities, including Solar Masters (collectively,
the “PM Parties” or “PM”) and (2) Ashford Capital, including its members,
subsidiaries or affiliates (collectively, “Creditor Parties”).  Individually,
the PM Parties and Creditor Parties are referred to herein as a “Party”;
collectively, they are referred to as the “Parties.”




RECITALS

WHEREAS, the Creditor has potential claims against PM Parties relating to loans
provided to PM Parties and any other claims, including interest accrual arising
from or out of the loans (collectively, the “Creditor Claims”).  

WHEREAS, the Parties, without acknowledging or admitting any liability
whatsoever, and to avoid the costs associated with litigation or arbitration,
now desire (1) to settle and resolve all differences, disagreements and disputes
embodied in the Creditor Claims and any other claims, known or unknown, that the
Parties might have against each other, upon the terms set forth below and (2)
for the Parties to provide each other with a complete release of any and all
known or unknown claims which exist or may exist between the Parties, including,
but not limited to, any and all claims, demands and allegations, made, or which
could have been made, arising out of or relating to the Creditor Claims.

WHEREAS, the Parties agree that upon execution of this Settlement and Mutual
General Release that Creditor has released all Parties from any future
obligation, excluding the obligations of this Settlement Agreement.

WHEREAS, the Parties believe that the terms of this Agreement are fair,
equitable, and the result of an arm’s length, bargained-for, contemporaneous
exchange for new value.  

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

77.

Recitals Incorporated Into Agreement.  The Parties incorporate into this
Agreement the recitals set forth above as part of the terms of this Agreement.

78.

Payments to the Creditor Parties.  The PM Parties agree to pay the Creditor
Parties $14,132.98 for the full settlement of any and all debt or any other
obligation owed to Creditor Parties.  Payment to the Creditor Parties shall be
made by U.S mail to the address on file unless otherwise instructed in writing.
 

79.

Mutual General Release.  Upon full performance of Paragraph 2 above and in
consideration for the performance of all terms and conditions of this Agreement,
except as to such rights as may be created by this Agreement, the Parties, and
each of them, on behalf of themselves and their past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members,





Page 21 of 60




Settlement Agreement and Mutual General Release










trustees, beneficiaries, unit holders, limited and general partners, and all
persons acting through or in concert with any of them, hereby generally release
and forever discharge each other and their respective past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members, trustees,
beneficiaries, unit holders, limited and general partners, and all persons
acting through or in concert with any of them, if any, from any and all claims,
losses, debts, liabilities, demands, obligations, rights, disputes, fees,
controversies, costs, expenses, damages, actions and causes of action
whatsoever, in law or equity, whether known or unknown, suspected or
unsuspected, fixed or contingent, existing as of the date of this Agreement and
accrued or hereafter accruing from any cause whatsoever, including, but not
limited to, any and all claims, demands and allegations, made, or which could
have been made, arising out of or relating to the Creditor Claims (collectively,
the “Released Claims”).  

80.

Waiver of Unknown Claims.  The Parties are aware that they may have claims of
which they have no present knowledge or suspicion.  Having taken into account
such a possibility in entering into this Agreement, the mutual general release
set forth in Section 3 of this Agreement shall constitute full and final release
by the Parties of any unknown claim or claims and expressly waives any right or
claim of right to assert hereafter that any claim has, through oversight or
error, been omitted from the Creditor Claims.  Accordingly, the Parties
expressly waive any rights or benefits which they otherwise might have under
California Civil Code Section 1542, and any other statutory or nonstatutory law
of any jurisdiction that is similar in wording, import, or effect to California
Civil Code Section 1542.  California Civil Code Section 1542 provides as
follows:

 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS TO WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

In connection with such waiver and relinquishment, the Parties acknowledge that
they are aware that they or their attorneys, accountants, or agents may
hereafter discover claims or facts in addition to or different from those which
they now know or believe to exist with respect to the subject matter of this
Agreement, but nonetheless, they intend hereby fully, finally, and forever to
settle and release all matters being released herein, whether known or unknown,
suspected or unsuspected, which now exist or may heretofore have existed.  In
furtherance of the intentions of the Parties, the mutual general release given
in Section 3 of this Agreement by the Parties shall be and remain in effect as a
full and complete mutual general release notwithstanding the discovery or
existence of any additional or different claims or facts or the failure of any
consideration or promises between or among the Parties.

81.

Limitation on Release.  The Parties hereby expressly acknowledge that no Party
to this Agreement is, by this Agreement, releasing any cause of action, claim,
set-off, or defense that arises from the terms of this Agreement, or the breach
of such terms.  





Page 22 of 60




Settlement Agreement and Mutual General Release










82.

Mutual Representations and Warranties.   Each Party represents and warrants for
the benefit of the other Party as follows:

a.

The Party has all necessary power and authority to execute, deliver, perform and
comply with this Agreement;

b.

The Party, or the Party’s authorized agent, has duly authorized, executed, and
delivered this Agreement to the other Party, and this Agreement constitutes a
legal and binding agreement, enforceable against each Party in accord with the
terms of this Agreement;

c.

To the knowledge of the signatory on behalf of each Party, that Party’s
execution, delivery, performance of, and compliance with this Agreement does not
violate or conflict with the terms of any agreement, instrument, order,
judgment, or applicable law, statute, regulation, or rule to which the Party or
any assets of the Party is bound and shall not require the Party to file or
register with, or obtain any permit, authorization, consent, or approval of any
governmental authority;

d.

To the knowledge of the signatory on behalf of each Party, there is no action or
proceeding, judicial or non-judicial, by which any third party, prior creditor,
or claimant of the Party, or non-party seeks to restrain, prohibit, or
invalidate the Party’s execution, delivery, and/or performance of, and/or
compliance with, this Agreement;

e.

The Party is and has been represented by legal counsel of his or its choice, or
has had the opportunity to be represented by legal counsel of his or its choice,
throughout the negotiations and drafting that preceded the finalization and
execution of this Agreement.  The Party (i) has carefully read and reviewed this
Agreement; (ii) has had or has had the opportunity to have the provisions, and
consequences thereof, fully explained by such Party’s legal counsel; and (iii)
is freely and voluntarily signing this Agreement;

f.

Each Party is the sole owner of all rights and interest in the Released Claims,
and has not assigned, transferred, or granted an interest or lien in, or
purported to assign, transfer, or grant an interest or lien, in any of the
Released Claims; and

g.

Each Party and the signatory on their behalf have no actual knowledge or notice
of any claim of assignment, transfer, or granting of an interest or lien in any
of the Released Claims.

The above representations and warranties shall survive the execution and
delivery of this Agreement.

83.

Assumption of Risk.  Each Party assumes the risk, in entering into this
Agreement, that the facts or law are not as they believe them to be.  The
discovery by a Party that any fact was untrue or that his or its understanding
of the facts or law was untrue or that his or its understanding of the facts or
law was incorrect shall not entitle the





Page 23 of 60




Settlement Agreement and Mutual General Release










Party to any relief, or to rescind, or set aside this Agreement.  This Agreement
is final and binding between the Parties regardless of any claims of mistake of
fact or law.

84.

Attorneys’ Fees and Costs.  The Parties shall bear their own costs and
attorneys’ fees incurred relating to the Creditor Claims and this Agreement.
 However, in the event that proceedings are implemented to enforce any provision
of this Agreement, including, but not limited to, the mutual general release
provided above by Section 3 of this Agreement, the Court or Arbitrator shall
award the prevailing party its reasonable attorneys’ fees and costs incurred in
such enforcement efforts.  

85.

Integration Clause.  This Agreement contains the entire agreement between the
Parties to this Agreement relating to the settlement and transactions
contemplated hereby, and supersedes any and all prior agreements,
understandings, representations, and statements between the Parties, whether
oral or written, and whether by a Party or such Party’s legal counsel.  The
Parties are entering into this Agreement based solely on the representations and
warranties herein and not based on any promises, representations, and/or
warranties not found herein.  No modification, waiver, amendment, discharge, or
change of this Agreement shall be valid unless the same is in writing.

86.

Neutral Interpretation.  This Agreement shall be interpreted in accordance with
the fair meaning of its language and to implement the intent of the Parties.
 The provisions contained herein shall not be construed in favor of or against
any Party because that Party or its counsel drafted this Agreement, but shall be
construed as if all Parties prepared this Agreement, and any rules of
construction to the contrary, including, without limitation, California Civil
Code Section 1654, are hereby specifically waived.  The terms of this Agreement
were negotiated at arm’s length by the Parties hereto.

87.

Severability.  If any term or provision of this Agreement is determined by any
court, regulatory or governmental agency, or self-regulatory agency, to be
illegal, unenforceable, or invalid in whole or in part for any reason, such
illegal, unenforceable, or invalid provision or part thereof shall be deemed
stricken from this Agreement, and such provision shall not affect the legality,
enforceability or validity of the remainder of this Agreement, unless to so do
would deprive a Party of a substantial part of its bargain.  It is understood
that the Parties will cooperate and take all reasonable actions to avoid any
such determination.  

88.

Successors In Interest.  The terms, conditions and provisions of this Agreement
are binding upon and shall inure to the benefit of all assigns, successors in
interest, personal representatives, estates, administrators, heirs, devisees,
insurers, and legatees of each of the Parties hereto.  This Agreement shall not
be interpreted, however, to inure to the benefit of any third parties who are
not expressly identified as such herein.

89.

No Admissions.  This Agreement effectuates the settlement of claims, whether or
not asserted, denied, or contested, and the contents hereof shall not be
construed as an admission by any Party of any liability or any factual
contention of any kind to any other Party or any other person, entity or
association, whether or not the person, entity, or association is a Party.

90.

Confidentiality.  The Parties understand and agree that the terms and conditions
of this Settlement Agreement are to be maintained by them in the strictest
confidence.  Except as required by law or necessary to enforce any rights or
obligations





Page 24 of 60




Settlement Agreement and Mutual General Release










hereunder, the parties agree not to disclose any of these matters to anyone
other than their attorneys, accountants, the Internal Revenue Service, or state
and federal agencies.

91.

Modification.  This Agreement may be modified, amended, changed or rescinded,
and any provision may be waived, only by a writing signed by the Parties to be
bound thereby.  The failure of a Party to exercise any right or remedy provided
by this Agreement or by law shall not be a waiver of any obligation or right of
the Parties, nor shall it constitute a modification of this Agreement.

92.

Cooperation.  The Parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
to give full force to the basic terms and intent of this Agreement and which are
not inconsistent with its terms.

93.

Applicable Law.  This Agreement shall be construed in accordance with and be
governed by the laws of the State of California, County of Orange.

94.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Orange
County, California before one arbitrator.  The arbitration shall be administered
by JAMS, if possible, pursuant to its Streamlined Arbitration Rules and
Procedures; if JAMS is not able to conduct the arbitration in California, then
arbitration shall be conducted in California by a mutually-agreeable arbitrator
utilizing the JAMS Streamlined Arbitration Rules and Procedures.  Judgment on
the Award may be entered in any court having jurisdiction.  This clause shall
not preclude parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction.  The arbitrator may, in the Award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.  The
arbitration Award may be confirmed in any court of competent jurisdiction.

95.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original.  The counterparts
shall constitute one and the same Agreement.  Facsimile signatures shall have
the same force and effect as original signatures.




The parties have executed this Agreement effective as of the day and year first
set forth above.

Dated:  _________, 2009




ASHFORD CAPITAL




_________________________________

Frank Kavanaugh

 

 

Dated:  ________, 2009

PROBE MANUFACTURING, INC.,




By:  _________________________________

Name: Barrett Evans

Title:   Interim Chief Executive Officer








Page 25 of 60




Settlement Agreement and Mutual General Release










SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and Mutual General Release (“Agreement”), dated June
__, 2009 (the “Execution Date”), is entered into by and between (1) Probe
Manufacturing, Inc, and related entities, including Solar Masters (collectively,
the “PM Parties” or “PM”) and (2) William Duncan, including its members,
subsidiaries or affiliates (collectively, “Creditor Parties”).  Individually,
the PM Parties and Creditor Parties are referred to herein as a “Party”;
collectively, they are referred to as the “Parties.”




RECITALS




WHEREAS, the Creditor has potential claims against PM Parties relating to loans
provided to PM Parties and any other claims, including interest accrual arising
from or out of the loans (collectively, the “Creditor Claims”).  

WHEREAS, the Parties, without acknowledging or admitting any liability
whatsoever, and to avoid the costs associated with litigation or arbitration,
now desire (1) to settle and resolve all differences, disagreements and disputes
embodied in the Creditor Claims and any other claims, known or unknown, that the
Parties might have against each other, upon the terms set forth below and (2)
for the Parties to provide each other with a complete release of any and all
known or unknown claims which exist or may exist between the Parties, including,
but not limited to, any and all claims, demands and allegations, made, or which
could have been made, arising out of or relating to the Creditor Claims.

WHEREAS, the Parties agree that upon execution of this Settlement and Mutual
General Release that Creditor has released all Parties from any future
obligation, excluding the obligations of this Settlement Agreement.

WHEREAS, the Parties believe that the terms of this Agreement are fair,
equitable, and the result of an arm’s length, bargained-for, contemporaneous
exchange for new value.  

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

96.

Recitals Incorporated Into Agreement.  The Parties incorporate into this
Agreement the recitals set forth above as part of the terms of this Agreement.

97.

Payments to the Creditor Parties.  The PM Parties agree to pay the Creditor
Parties $6,798.15 for the full settlement of any and all debt or any other
obligation owed to Creditor Parties.  Payment to the Creditor Parties shall be
made by U.S mail to the address on file unless otherwise instructed in writing.
 

98.

Mutual General Release.  Upon full performance of Paragraph 2 above and in
consideration for the performance of all terms and conditions of this Agreement,
except as to such rights as may be created by this Agreement, the Parties, and
each of them, on behalf of themselves and their past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members,





Page 26 of 60




Settlement Agreement and Mutual General Release










trustees, beneficiaries, unit holders, limited and general partners, and all
persons acting through or in concert with any of them, hereby generally release
and forever discharge each other and their respective past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members, trustees,
beneficiaries, unit holders, limited and general partners, and all persons
acting through or in concert with any of them, if any, from any and all claims,
losses, debts, liabilities, demands, obligations, rights, disputes, fees,
controversies, costs, expenses, damages, actions and causes of action
whatsoever, in law or equity, whether known or unknown, suspected or
unsuspected, fixed or contingent, existing as of the date of this Agreement and
accrued or hereafter accruing from any cause whatsoever, including, but not
limited to, any and all claims, demands and allegations, made, or which could
have been made, arising out of or relating to the Creditor Claims (collectively,
the “Released Claims”).

99.

Waiver of Unknown Claims.  The Parties are aware that they may have claims of
which they have no present knowledge or suspicion.  Having taken into account
such a possibility in entering into this Agreement, the mutual general release
set forth in Section 3 of this Agreement shall constitute full and final release
by the Parties of any unknown claim or claims and expressly waives any right or
claim of right to assert hereafter that any claim has, through oversight or
error, been omitted from the Creditor Claims.  Accordingly, the Parties
expressly waive any rights or benefits which they otherwise might have under
California Civil Code Section 1542, and any other statutory or nonstatutory law
of any jurisdiction that is similar in wording, import, or effect to California
Civil Code Section 1542.  California Civil Code Section 1542 provides as
follows:

 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS TO WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

In connection with such waiver and relinquishment, the Parties acknowledge that
they are aware that they or their attorneys, accountants, or agents may
hereafter discover claims or facts in addition to or different from those which
they now know or believe to exist with respect to the subject matter of this
Agreement, but nonetheless, they intend hereby fully, finally, and forever to
settle and release all matters being released herein, whether known or unknown,
suspected or unsuspected, which now exist or may heretofore have existed.  In
furtherance of the intentions of the Parties, the mutual general release given
in Section 3 of this Agreement by the Parties shall be and remain in effect as a
full and complete mutual general release notwithstanding the discovery or
existence of any additional or different claims or facts or the failure of any
consideration or promises between or among the Parties.

100.

Limitation on Release.  The Parties hereby expressly acknowledge that no Party
to this Agreement is, by this Agreement, releasing any cause of action, claim,
set-off, or defense that arises from the terms of this Agreement, or the breach
of such terms.  





Page 27 of 60




Settlement Agreement and Mutual General Release










101.

Mutual Representations and Warranties.   Each Party represents and warrants for
the benefit of the other Party as follows:

a.

The Party has all necessary power and authority to execute, deliver, perform and
comply with this Agreement;

b.

The Party, or the Party’s authorized agent, has duly authorized, executed, and
delivered this Agreement to the other Party, and this Agreement constitutes a
legal and binding agreement, enforceable against each Party in accord with the
terms of this Agreement;

c.

To the knowledge of the signatory on behalf of each Party, that Party’s
execution, delivery, performance of, and compliance with this Agreement does not
violate or conflict with the terms of any agreement, instrument, order,
judgment, or applicable law, statute, regulation, or rule to which the Party or
any assets of the Party is bound and shall not require the Party to file or
register with, or obtain any permit, authorization, consent, or approval of any
governmental authority;

d.

To the knowledge of the signatory on behalf of each Party, there is no action or
proceeding, judicial or non-judicial, by which any third party, prior creditor,
or claimant of the Party, or non-party seeks to restrain, prohibit, or
invalidate the Party’s execution, delivery, and/or performance of, and/or
compliance with, this Agreement;

e.

The Party is and has been represented by legal counsel of his or its choice, or
has had the opportunity to be represented by legal counsel of his or its choice,
throughout the negotiations and drafting that preceded the finalization and
execution of this Agreement.  The Party (i) has carefully read and reviewed this
Agreement; (ii) has had or has had the opportunity to have the provisions, and
consequences thereof, fully explained by such Party’s legal counsel; and (iii)
is freely and voluntarily signing this Agreement;

f.

Each Party is the sole owner of all rights and interest in the Released Claims,
and has not assigned, transferred, or granted an interest or lien in, or
purported to assign, transfer, or grant an interest or lien, in any of the
Released Claims; and

g.

Each Party and the signatory on their behalf have no actual knowledge or notice
of any claim of assignment, transfer, or granting of an interest or lien in any
of the Released Claims.

The above representations and warranties shall survive the execution and
delivery of this Agreement.

102.

Assumption of Risk.  Each Party assumes the risk, in entering into this
Agreement, that the facts or law are not as they believe them to be.  The
discovery by a Party that any fact was untrue or that his or its understanding
of the facts or law was untrue or that his or its understanding of the facts or
law was incorrect shall not entitle the





Page 28 of 60




Settlement Agreement and Mutual General Release










Party to any relief, or to rescind, or set aside this Agreement.  This Agreement
is final and binding between the Parties regardless of any claims of mistake of
fact or law.

103.

Attorneys’ Fees and Costs.  The Parties shall bear their own costs and
attorneys’ fees incurred relating to the Creditor Claims and this Agreement.
 However, in the event that proceedings are implemented to enforce any provision
of this Agreement, including, but not limited to, the mutual general release
provided above by Section 3 of this Agreement, the Court or Arbitrator shall
award the prevailing party its reasonable attorneys’ fees and costs incurred in
such enforcement efforts.  

104.

Integration Clause.  This Agreement contains the entire agreement between the
Parties to this Agreement relating to the settlement and transactions
contemplated hereby, and supersedes any and all prior agreements,
understandings, representations, and statements between the Parties, whether
oral or written, and whether by a Party or such Party’s legal counsel.  The
Parties are entering into this Agreement based solely on the representations and
warranties herein and not based on any promises, representations, and/or
warranties not found herein.  No modification, waiver, amendment, discharge, or
change of this Agreement shall be valid unless the same is in writing.

105.

Neutral Interpretation.  This Agreement shall be interpreted in accordance with
the fair meaning of its language and to implement the intent of the Parties.
 The provisions contained herein shall not be construed in favor of or against
any Party because that Party or its counsel drafted this Agreement, but shall be
construed as if all Parties prepared this Agreement, and any rules of
construction to the contrary, including, without limitation, California Civil
Code Section 1654, are hereby specifically waived.  The terms of this Agreement
were negotiated at arm’s length by the Parties hereto.

106.

Severability.  If any term or provision of this Agreement is determined by any
court, regulatory or governmental agency, or self-regulatory agency, to be
illegal, unenforceable, or invalid in whole or in part for any reason, such
illegal, unenforceable, or invalid provision or part thereof shall be deemed
stricken from this Agreement, and such provision shall not affect the legality,
enforceability or validity of the remainder of this Agreement, unless to so do
would deprive a Party of a substantial part of its bargain.  It is understood
that the Parties will cooperate and take all reasonable actions to avoid any
such determination.  

107.

Successors In Interest.  The terms, conditions and provisions of this Agreement
are binding upon and shall inure to the benefit of all assigns, successors in
interest, personal representatives, estates, administrators, heirs, devisees,
insurers, and legatees of each of the Parties hereto.  This Agreement shall not
be interpreted, however, to inure to the benefit of any third parties who are
not expressly identified as such herein.

108.

No Admissions.  This Agreement effectuates the settlement of claims, whether or
not asserted, denied, or contested, and the contents hereof shall not be
construed as an admission by any Party of any liability or any factual
contention of any kind to any other Party or any other person, entity or
association, whether or not the person, entity, or association is a Party.

109.

Confidentiality.  The Parties understand and agree that the terms and conditions
of this Settlement Agreement are to be maintained by them in the strictest
confidence.  Except as required by law or necessary to enforce any rights or
obligations





Page 29 of 60




Settlement Agreement and Mutual General Release










hereunder, the parties agree not to disclose any of these matters to anyone
other than their attorneys, accountants, the Internal Revenue Service, or state
and federal agencies.

110.

Modification.  This Agreement may be modified, amended, changed or rescinded,
and any provision may be waived, only by a writing signed by the Parties to be
bound thereby.  The failure of a Party to exercise any right or remedy provided
by this Agreement or by law shall not be a waiver of any obligation or right of
the Parties, nor shall it constitute a modification of this Agreement.

111.

Cooperation.  The Parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
to give full force to the basic terms and intent of this Agreement and which are
not inconsistent with its terms.

112.

Applicable Law.  This Agreement shall be construed in accordance with and be
governed by the laws of the State of California, County of Orange.

113.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Orange
County, California before one arbitrator.  The arbitration shall be administered
by JAMS, if possible, pursuant to its Streamlined Arbitration Rules and
Procedures; if JAMS is not able to conduct the arbitration in California, then
arbitration shall be conducted in California by a mutually-agreeable arbitrator
utilizing the JAMS Streamlined Arbitration Rules and Procedures.  Judgment on
the Award may be entered in any court having jurisdiction.  This clause shall
not preclude parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction.  The arbitrator may, in the Award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.  The
arbitration Award may be confirmed in any court of competent jurisdiction.

114.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original.  The counterparts
shall constitute one and the same Agreement.  Facsimile signatures shall have
the same force and effect as original signatures.




IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first set forth above.




Dated:  _________, 2009




WILLIAM DUNCAN




_________________________________

William Duncan

 

 

Dated:  ________, 2009

PROBE MANUFACTURING, INC.,




By:  _________________________________

Name: Barrett Evans

Title:   Interim Chief Executive Officer








Page 30 of 60




Settlement Agreement and Mutual General Release













 SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and Mutual General Release (“Agreement”), dated July
13, 2009 (the “Execution Date”), is entered into by and between (1) Probe
Manufacturing, Inc, and related entities, including Solar Masters (collectively,
the “PM Parties” or “PM”) and (2) eFund Capital Partners, including its members,
subsidiaries or affiliates (collectively, “Creditor Parties”).  Individually,
the PM Parties and Creditor Parties are referred to herein as a “Party”;
collectively, they are referred to as the “Parties.”




RECITALS

WHEREAS, the Creditor has potential claims against PM Parties relating to loans
provided to PM Parties and any other claims, including interest accrual arising
from or out of the loans (collectively, the “Creditor Claims”).  

WHEREAS, the Parties, without acknowledging or admitting any liability
whatsoever, and to avoid the costs associated with litigation or arbitration,
now desire (1) to settle and resolve all differences, disagreements and disputes
embodied in the Creditor Claims and any other claims, known or unknown, that the
Parties might have against each other, upon the terms set forth below and (2)
for the Parties to provide each other with a complete release of any and all
known or unknown claims which exist or may exist between the Parties, including,
but not limited to, any and all claims, demands and allegations, made, or which
could have been made, arising out of or relating to the Creditor Claims.

WHEREAS, PM Parties has an investor that is requiring cancellation of the debt
owed to Creditor in exchange for investing into PM.

WHEREAS, the Parties agree that upon execution of this Settlement and Mutual
General Release that Creditor has released all Parties from any future
obligation, excluding the obligations of this Settlement Agreement.

WHEREAS, the Parties believe that the terms of this Agreement are fair,
equitable, and the result of an arm’s length, bargained-for, contemporaneous
exchange for new value.  

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

115.

Recitals Incorporated Into Agreement.  The Parties incorporate into this
Agreement the recitals set forth above as part of the terms of this Agreement.

116.

Cancellation of Debt.  Creditor has agreed to cancel its debt with PM Parties as
a requirement for PM Parties to obtain financing.    

117.

Mutual General Release.  Upon full performance of Paragraph 2 above and in
consideration for the performance of all terms and conditions of this Agreement,
except as to such rights as may be created by this Agreement, the Parties, and
each of them, on behalf of themselves and their past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members,





Page 31 of 60




Settlement Agreement and Mutual General Release










trustees, beneficiaries, unit holders, limited and general partners, and all
persons acting through or in concert with any of them, hereby generally release
and forever discharge each other and their respective past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members, trustees,
beneficiaries, unit holders, limited and general partners, and all persons
acting through or in concert with any of them, if any, from any and all claims,
losses, debts, liabilities, demands, obligations, rights, disputes, fees,
controversies, costs, expenses, damages, actions and causes of action
whatsoever, in law or equity, whether known or unknown, suspected or
unsuspected, fixed or contingent, existing as of the date of this Agreement and
accrued or hereafter accruing from any cause whatsoever, including, but not
limited to, any and all claims, demands and allegations, made, or which could
have been made, arising out of or relating to the Creditor Claims (collectively,
the “Released Claims”).  

118.

Waiver of Unknown Claims.  The Parties are aware that they may have claims of
which they have no present knowledge or suspicion.  Having taken into account
such a possibility in entering into this Agreement, the mutual general release
set forth in Section 3 of this Agreement shall constitute full and final release
by the Parties of any unknown claim or claims and expressly waives any right or
claim of right to assert hereafter that any claim has, through oversight or
error, been omitted from the Creditor Claims.  Accordingly, the Parties
expressly waive any rights or benefits which they otherwise might have under
California Civil Code Section 1542, and any other statutory or nonstatutory law
of any jurisdiction that is similar in wording, import, or effect to California
Civil Code Section 1542.  California Civil Code Section 1542 provides as
follows:

 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS TO WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

In connection with such waiver and relinquishment, the Parties acknowledge that
they are aware that they or their attorneys, accountants, or agents may
hereafter discover claims or facts in addition to or different from those which
they now know or believe to exist with respect to the subject matter of this
Agreement, but nonetheless, they intend hereby fully, finally, and forever to
settle and release all matters being released herein, whether known or unknown,
suspected or unsuspected, which now exist or may heretofore have existed.  In
furtherance of the intentions of the Parties, the mutual general release given
in Section 3 of this Agreement by the Parties shall be and remain in effect as a
full and complete mutual general release notwithstanding the discovery or
existence of any additional or different claims or facts or the failure of any
consideration or promises between or among the Parties.

119.

Limitation on Release.  The Parties hereby expressly acknowledge that no Party
to this Agreement is, by this Agreement, releasing any cause of action, claim,
set-off, or defense that arises from the terms of this Agreement, or the breach
of such terms.  





Page 32 of 60




Settlement Agreement and Mutual General Release










120.

Mutual Representations and Warranties.   Each Party represents and warrants for
the benefit of the other Party as follows:

a.

The Party has all necessary power and authority to execute, deliver, perform and
comply with this Agreement;

b.

The Party, or the Party’s authorized agent, has duly authorized, executed, and
delivered this Agreement to the other Party, and this Agreement constitutes a
legal and binding agreement, enforceable against each Party in accord with the
terms of this Agreement;

c.

To the knowledge of the signatory on behalf of each Party, that Party’s
execution, delivery, performance of, and compliance with this Agreement does not
violate or conflict with the terms of any agreement, instrument, order,
judgment, or applicable law, statute, regulation, or rule to which the Party or
any assets of the Party is bound and shall not require the Party to file or
register with, or obtain any permit, authorization, consent, or approval of any
governmental authority;

d.

To the knowledge of the signatory on behalf of each Party, there is no action or
proceeding, judicial or non-judicial, by which any third party, prior creditor,
or claimant of the Party, or non-party seeks to restrain, prohibit, or
invalidate the Party’s execution, delivery, and/or performance of, and/or
compliance with, this Agreement;

e.

The Party is and has been represented by legal counsel of his or its choice, or
has had the opportunity to be represented by legal counsel of his or its choice,
throughout the negotiations and drafting that preceded the finalization and
execution of this Agreement.  The Party (i) has carefully read and reviewed this
Agreement; (ii) has had or has had the opportunity to have the provisions, and
consequences thereof, fully explained by such Party’s legal counsel; and (iii)
is freely and voluntarily signing this Agreement;

f.

Each Party is the sole owner of all rights and interest in the Released Claims,
and has not assigned, transferred, or granted an interest or lien in, or
purported to assign, transfer, or grant an interest or lien, in any of the
Released Claims; and

g.

Each Party and the signatory on their behalf have no actual knowledge or notice
of any claim of assignment, transfer, or granting of an interest or lien in any
of the Released Claims.

The above representations and warranties shall survive the execution and
delivery of this Agreement.

121.

Assumption of Risk.  Each Party assumes the risk, in entering into this
Agreement, that the facts or law are not as they believe them to be.  The
discovery by a Party that any fact was untrue or that his or its understanding
of the facts or law was untrue or that his or its understanding of the facts or
law was incorrect shall not entitle the





Page 33 of 60




Settlement Agreement and Mutual General Release










Party to any relief, or to rescind, or set aside this Agreement.  This Agreement
is final and binding between the Parties regardless of any claims of mistake of
fact or law.

122.

Attorneys’ Fees and Costs.  The Parties shall bear their own costs and
attorneys’ fees incurred relating to the Creditor Claims and this Agreement.
 However, in the event that proceedings are implemented to enforce any provision
of this Agreement, including, but not limited to, the mutual general release
provided above by Section 3 of this Agreement, the Court or Arbitrator shall
award the prevailing party its reasonable attorneys’ fees and costs incurred in
such enforcement efforts.  

123.

Integration Clause.  This Agreement contains the entire agreement between the
Parties to this Agreement relating to the settlement and transactions
contemplated hereby, and supersedes any and all prior agreements,
understandings, representations, and statements between the Parties, whether
oral or written, and whether by a Party or such Party’s legal counsel.  The
Parties are entering into this Agreement based solely on the representations and
warranties herein and not based on any promises, representations, and/or
warranties not found herein.  No modification, waiver, amendment, discharge, or
change of this Agreement shall be valid unless the same is in writing.

124.

Neutral Interpretation.  This Agreement shall be interpreted in accordance with
the fair meaning of its language and to implement the intent of the Parties.
 The provisions contained herein shall not be construed in favor of or against
any Party because that Party or its counsel drafted this Agreement, but shall be
construed as if all Parties prepared this Agreement, and any rules of
construction to the contrary, including, without limitation, California Civil
Code Section 1654, are hereby specifically waived.  The terms of this Agreement
were negotiated at arm’s length by the Parties hereto.

125.

Severability.  If any term or provision of this Agreement is determined by any
court, regulatory or governmental agency, or self-regulatory agency, to be
illegal, unenforceable, or invalid in whole or in part for any reason, such
illegal, unenforceable, or invalid provision or part thereof shall be deemed
stricken from this Agreement, and such provision shall not affect the legality,
enforceability or validity of the remainder of this Agreement, unless to so do
would deprive a Party of a substantial part of its bargain.  It is understood
that the Parties will cooperate and take all reasonable actions to avoid any
such determination.  

126.

Successors In Interest.  The terms, conditions and provisions of this Agreement
are binding upon and shall inure to the benefit of all assigns, successors in
interest, personal representatives, estates, administrators, heirs, devisees,
insurers, and legatees of each of the Parties hereto.  This Agreement shall not
be interpreted, however, to inure to the benefit of any third parties who are
not expressly identified as such herein.

127.

No Admissions.  This Agreement effectuates the settlement of claims, whether or
not asserted, denied, or contested, and the contents hereof shall not be
construed as an admission by any Party of any liability or any factual
contention of any kind to any other Party or any other person, entity or
association, whether or not the person, entity, or association is a Party.

128.

Confidentiality.  The Parties understand and agree that the terms and conditions
of this Settlement Agreement are to be maintained by them in the strictest
confidence.  Except as required by law or necessary to enforce any rights or
obligations





Page 34 of 60




Settlement Agreement and Mutual General Release










hereunder, the parties agree not to disclose any of these matters to anyone
other than their attorneys, accountants, the Internal Revenue Service, or state
and federal agencies.

129.

Modification.  This Agreement may be modified, amended, changed or rescinded,
and any provision may be waived, only by a writing signed by the Parties to be
bound thereby.  The failure of a Party to exercise any right or remedy provided
by this Agreement or by law shall not be a waiver of any obligation or right of
the Parties, nor shall it constitute a modification of this Agreement.

130.

Cooperation.  The Parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
to give full force to the basic terms and intent of this Agreement and which are
not inconsistent with its terms.

131.

Applicable Law.  This Agreement shall be construed in accordance with and be
governed by the laws of the State of California, County of Orange.

132.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Orange
County, California before one arbitrator.  The arbitration shall be administered
by JAMS, if possible, pursuant to its Streamlined Arbitration Rules and
Procedures; if JAMS is not able to conduct the arbitration in California, then
arbitration shall be conducted in California by a mutually-agreeable arbitrator
utilizing the JAMS Streamlined Arbitration Rules and Procedures.  Judgment on
the Award may be entered in any court having jurisdiction.  This clause shall
not preclude parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction.  The arbitrator may, in the Award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.  The
arbitration Award may be confirmed in any court of competent jurisdiction.

133.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original.  The counterparts
shall constitute one and the same Agreement.  Facsimile signatures shall have
the same force and effect as original signatures.




The parties have executed this Agreement effective as of the day and year first
set forth above.

Dated:  _________, 2009




EFUND CAPITAL PARTNERS, LLC

_________________________________

Barrett Evans

 

 

Dated:  ________, 2009

PROBE MANUFACTURING, INC.,




By:  _________________________________

Name: Kambiz Mahdi

Title:   Director











Page 35 of 60




Settlement Agreement and Mutual General Release













 SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and Mutual General Release (“Agreement”), dated June
__, 2009 (the “Execution Date”), is entered into by and between (1) Probe
Manufacturing, Inc, and related entities, including Solar Masters (collectively,
the “PM Parties” or “PM”) and (2) Edward Lassiter, including its members,
subsidiaries or affiliates (collectively, “Creditor Parties”).  Individually,
the PM Parties and Creditor Parties are referred to herein as a “Party”;
collectively, they are referred to as the “Parties.”




RECITALS

WHEREAS, the Creditor has potential claims against PM Parties relating to loans
provided to PM Parties and any other claims, including interest accrual arising
from or out of the loans (collectively, the “Creditor Claims”).  

WHEREAS, the Parties, without acknowledging or admitting any liability
whatsoever, and to avoid the costs associated with litigation or arbitration,
now desire (1) to settle and resolve all differences, disagreements and disputes
embodied in the Creditor Claims and any other claims, known or unknown, that the
Parties might have against each other, upon the terms set forth below and (2)
for the Parties to provide each other with a complete release of any and all
known or unknown claims which exist or may exist between the Parties, including,
but not limited to, any and all claims, demands and allegations, made, or which
could have been made, arising out of or relating to the Creditor Claims.

WHEREAS, the Parties agree that upon execution of this Settlement and Mutual
General Release that Creditor has released all Parties from any future
obligation, excluding the obligations of this Settlement Agreement.

WHEREAS, the Parties believe that the terms of this Agreement are fair,
equitable, and the result of an arm’s length, bargained-for, contemporaneous
exchange for new value.  

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

134.

Recitals Incorporated Into Agreement.  The Parties incorporate into this
Agreement the recitals set forth above as part of the terms of this Agreement.

135.

Payments to the Creditor Parties.  The PM Parties agree to pay the Creditor
Parties $20,014.24 for the full settlement of any and all debt or any other
obligation owed to Creditor Parties.  Payment to the Creditor Parties shall be
made by U.S mail to the address on file unless otherwise instructed in writing.
 

136.

Mutual General Release.  Upon full performance of Paragraph 2 above and in
consideration for the performance of all terms and conditions of this Agreement,
except as to such rights as may be created by this Agreement, the Parties, and
each of them, on behalf of themselves and their past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members,





Page 36 of 60




Settlement Agreement and Mutual General Release










trustees, beneficiaries, unit holders, limited and general partners, and all
persons acting through or in concert with any of them, hereby generally release
and forever discharge each other and their respective past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members, trustees,
beneficiaries, unit holders, limited and general partners, and all persons
acting through or in concert with any of them, if any, from any and all claims,
losses, debts, liabilities, demands, obligations, rights, disputes, fees,
controversies, costs, expenses, damages, actions and causes of action
whatsoever, in law or equity, whether known or unknown, suspected or
unsuspected, fixed or contingent, existing as of the date of this Agreement and
accrued or hereafter accruing from any cause whatsoever, including, but not
limited to, any and all claims, demands and allegations, made, or which could
have been made, arising out of or relating to the Creditor Claims (collectively,
the “Released Claims”).  

137.

Waiver of Unknown Claims.  The Parties are aware that they may have claims of
which they have no present knowledge or suspicion.  Having taken into account
such a possibility in entering into this Agreement, the mutual general release
set forth in Section 3 of this Agreement shall constitute full and final release
by the Parties of any unknown claim or claims and expressly waives any right or
claim of right to assert hereafter that any claim has, through oversight or
error, been omitted from the Creditor Claims.  Accordingly, the Parties
expressly waive any rights or benefits which they otherwise might have under
California Civil Code Section 1542, and any other statutory or nonstatutory law
of any jurisdiction that is similar in wording, import, or effect to California
Civil Code Section 1542.  California Civil Code Section 1542 provides as
follows:

 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS TO WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

In connection with such waiver and relinquishment, the Parties acknowledge that
they are aware that they or their attorneys, accountants, or agents may
hereafter discover claims or facts in addition to or different from those which
they now know or believe to exist with respect to the subject matter of this
Agreement, but nonetheless, they intend hereby fully, finally, and forever to
settle and release all matters being released herein, whether known or unknown,
suspected or unsuspected, which now exist or may heretofore have existed.  In
furtherance of the intentions of the Parties, the mutual general release given
in Section 3 of this Agreement by the Parties shall be and remain in effect as a
full and complete mutual general release notwithstanding the discovery or
existence of any additional or different claims or facts or the failure of any
consideration or promises between or among the Parties.

138.

Limitation on Release.  The Parties hereby expressly acknowledge that no Party
to this Agreement is, by this Agreement, releasing any cause of action, claim,
set-off, or defense that arises from the terms of this Agreement, or the breach
of such terms.  





Page 37 of 60




Settlement Agreement and Mutual General Release










139.

Mutual Representations and Warranties.   Each Party represents and warrants for
the benefit of the other Party as follows:

a.

The Party has all necessary power and authority to execute, deliver, perform and
comply with this Agreement;

b.

The Party, or the Party’s authorized agent, has duly authorized, executed, and
delivered this Agreement to the other Party, and this Agreement constitutes a
legal and binding agreement, enforceable against each Party in accord with the
terms of this Agreement;

c.

To the knowledge of the signatory on behalf of each Party, that Party’s
execution, delivery, performance of, and compliance with this Agreement does not
violate or conflict with the terms of any agreement, instrument, order,
judgment, or applicable law, statute, regulation, or rule to which the Party or
any assets of the Party is bound and shall not require the Party to file or
register with, or obtain any permit, authorization, consent, or approval of any
governmental authority;

d.

To the knowledge of the signatory on behalf of each Party, there is no action or
proceeding, judicial or non-judicial, by which any third party, prior creditor,
or claimant of the Party, or non-party seeks to restrain, prohibit, or
invalidate the Party’s execution, delivery, and/or performance of, and/or
compliance with, this Agreement;

e.

The Party is and has been represented by legal counsel of his or its choice, or
has had the opportunity to be represented by legal counsel of his or its choice,
throughout the negotiations and drafting that preceded the finalization and
execution of this Agreement.  The Party (i) has carefully read and reviewed this
Agreement; (ii) has had or has had the opportunity to have the provisions, and
consequences thereof, fully explained by such Party’s legal counsel; and (iii)
is freely and voluntarily signing this Agreement;

f.

Each Party is the sole owner of all rights and interest in the Released Claims,
and has not assigned, transferred, or granted an interest or lien in, or
purported to assign, transfer, or grant an interest or lien, in any of the
Released Claims; and

g.

Each Party and the signatory on their behalf have no actual knowledge or notice
of any claim of assignment, transfer, or granting of an interest or lien in any
of the Released Claims.

The above representations and warranties shall survive the execution and
delivery of this Agreement.

140.

Assumption of Risk.  Each Party assumes the risk, in entering into this
Agreement, that the facts or law are not as they believe them to be.  The
discovery by a Party that any fact was untrue or that his or its understanding
of the facts or law was untrue or that his or its understanding of the facts or
law was incorrect shall not entitle the





Page 38 of 60




Settlement Agreement and Mutual General Release










Party to any relief, or to rescind, or set aside this Agreement.  This Agreement
is final and binding between the Parties regardless of any claims of mistake of
fact or law.

141.

Attorneys’ Fees and Costs.  The Parties shall bear their own costs and
attorneys’ fees incurred relating to the Creditor Claims and this Agreement.
 However, in the event that proceedings are implemented to enforce any provision
of this Agreement, including, but not limited to, the mutual general release
provided above by Section 3 of this Agreement, the Court or Arbitrator shall
award the prevailing party its reasonable attorneys’ fees and costs incurred in
such enforcement efforts.  

142.

Integration Clause.  This Agreement contains the entire agreement between the
Parties to this Agreement relating to the settlement and transactions
contemplated hereby, and supersedes any and all prior agreements,
understandings, representations, and statements between the Parties, whether
oral or written, and whether by a Party or such Party’s legal counsel.  The
Parties are entering into this Agreement based solely on the representations and
warranties herein and not based on any promises, representations, and/or
warranties not found herein.  No modification, waiver, amendment, discharge, or
change of this Agreement shall be valid unless the same is in writing.

143.

Neutral Interpretation.  This Agreement shall be interpreted in accordance with
the fair meaning of its language and to implement the intent of the Parties.
 The provisions contained herein shall not be construed in favor of or against
any Party because that Party or its counsel drafted this Agreement, but shall be
construed as if all Parties prepared this Agreement, and any rules of
construction to the contrary, including, without limitation, California Civil
Code Section 1654, are hereby specifically waived.  The terms of this Agreement
were negotiated at arm’s length by the Parties hereto.

144.

Severability.  If any term or provision of this Agreement is determined by any
court, regulatory or governmental agency, or self-regulatory agency, to be
illegal, unenforceable, or invalid in whole or in part for any reason, such
illegal, unenforceable, or invalid provision or part thereof shall be deemed
stricken from this Agreement, and such provision shall not affect the legality,
enforceability or validity of the remainder of this Agreement, unless to so do
would deprive a Party of a substantial part of its bargain.  It is understood
that the Parties will cooperate and take all reasonable actions to avoid any
such determination.  

145.

Successors In Interest.  The terms, conditions and provisions of this Agreement
are binding upon and shall inure to the benefit of all assigns, successors in
interest, personal representatives, estates, administrators, heirs, devisees,
insurers, and legatees of each of the Parties hereto.  This Agreement shall not
be interpreted, however, to inure to the benefit of any third parties who are
not expressly identified as such herein.

146.

No Admissions.  This Agreement effectuates the settlement of claims, whether or
not asserted, denied, or contested, and the contents hereof shall not be
construed as an admission by any Party of any liability or any factual
contention of any kind to any other Party or any other person, entity or
association, whether or not the person, entity, or association is a Party.

147.

Confidentiality.  The Parties understand and agree that the terms and conditions
of this Settlement Agreement are to be maintained by them in the strictest
confidence.  Except as required by law or necessary to enforce any rights or
obligations





Page 39 of 60




Settlement Agreement and Mutual General Release










hereunder, the parties agree not to disclose any of these matters to anyone
other than their attorneys, accountants, the Internal Revenue Service, or state
and federal agencies.

148.

Modification.  This Agreement may be modified, amended, changed or rescinded,
and any provision may be waived, only by a writing signed by the Parties to be
bound thereby.  The failure of a Party to exercise any right or remedy provided
by this Agreement or by law shall not be a waiver of any obligation or right of
the Parties, nor shall it constitute a modification of this Agreement.

149.

Cooperation.  The Parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
to give full force to the basic terms and intent of this Agreement and which are
not inconsistent with its terms.

150.

Applicable Law.  This Agreement shall be construed in accordance with and be
governed by the laws of the State of California, County of Orange.

151.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Orange
County, California before one arbitrator.  The arbitration shall be administered
by JAMS, if possible, pursuant to its Streamlined Arbitration Rules and
Procedures; if JAMS is not able to conduct the arbitration in California, then
arbitration shall be conducted in California by a mutually-agreeable arbitrator
utilizing the JAMS Streamlined Arbitration Rules and Procedures.  Judgment on
the Award may be entered in any court having jurisdiction.  This clause shall
not preclude parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction.  The arbitrator may, in the Award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.  The
arbitration Award may be confirmed in any court of competent jurisdiction.

152.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original.  The counterparts
shall constitute one and the same Agreement.  Facsimile signatures shall have
the same force and effect as original signatures.




The parties have executed this Agreement effective as of the day and year first
set forth above.

Dated:  _________, 2009




EDWARD LASSITER




_________________________________

Edward Lassiter

 

 

Dated:  ________, 2009

PROBE MANUFACTURING, INC.,




By:  _________________________________

Name: Barrett Evans

Title:   Interim Chief Executive Officer








Page 40 of 60




Settlement Agreement and Mutual General Release













 SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and Mutual General Release (“Agreement”), dated July
13, 2009 (the “Execution Date”), is entered into by and between (1) Probe
Manufacturing, Inc, and related entities, including Solar Masters (collectively,
the “PM Parties” or “PM”) and (2) Barrett Evans, including its members,
subsidiaries or affiliates (collectively, “Creditor Parties”).  Individually,
the PM Parties and Creditor Parties are referred to herein as a “Party”;
collectively, they are referred to as the “Parties.”




RECITALS

WHEREAS, the Creditor has potential claims against PM Parties relating to an
consulting agreement between the Parties and any other claims, including
interest accrual arising from or out of the agreement (collectively, the
“Creditor Claims”).  

WHEREAS, the Parties, without acknowledging or admitting any liability
whatsoever, and to avoid the costs associated with litigation or arbitration,
now desire (1) to settle and resolve all differences, disagreements and disputes
embodied in the Creditor Claims and any other claims, known or unknown, that the
Parties might have against each other, upon the terms set forth below and (2)
for the Parties to provide each other with a complete release of any and all
known or unknown claims which exist or may exist between the Parties, including,
but not limited to, any and all claims, demands and allegations, made, or which
could have been made, arising out of or relating to the Creditor Claims.

WHEREAS, PM Parties has an investor that is requiring the termination of the
consulting agreement as a precondition of investing into PM.

WHEREAS, the Parties agree that upon execution of this Settlement and Mutual
General Release that Creditor has released all Parties from any future
obligation, excluding the obligations of this Settlement Agreement.

WHEREAS, the Parties believe that the terms of this Agreement are fair,
equitable, and the result of an arm’s length, bargained-for, contemporaneous
exchange for new value.  

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

153.

Recitals Incorporated Into Agreement.  The Parties incorporate into this
Agreement the recitals set forth above as part of the terms of this Agreement.

154.

Termination of Consulting Agreement.  Creditor has agreed to terminate its
agreement with PM Parties and forgiveness of any amounts due under the
agreement.    

155.

Mutual General Release.  Upon full performance of Paragraph 2 above and in
consideration for the performance of all terms and conditions of this Agreement,
except as to such rights as may be created by this Agreement, the Parties, and
each of them, on behalf of themselves and their past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members, trustees,
beneficiaries, unit holders, limited and general partners, and all persons
acting





Page 41 of 60




Settlement Agreement and Mutual General Release










through or in concert with any of them, hereby generally release and forever
discharge each other and their respective past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members, trustees,
beneficiaries, unit holders, limited and general partners, and all persons
acting through or in concert with any of them, if any, from any and all claims,
losses, debts, liabilities, demands, obligations, rights, disputes, fees,
controversies, costs, expenses, damages, actions and causes of action
whatsoever, in law or equity, whether known or unknown, suspected or
unsuspected, fixed or contingent, existing as of the date of this Agreement and
accrued or hereafter accruing from any cause whatsoever, including, but not
limited to, any and all claims, demands and allegations, made, or which could
have been made, arising out of or relating to the Creditor Claims (collectively,
the “Released Claims”).  

156.

Waiver of Unknown Claims.  The Parties are aware that they may have claims of
which they have no present knowledge or suspicion.  Having taken into account
such a possibility in entering into this Agreement, the mutual general release
set forth in Section 3 of this Agreement shall constitute full and final release
by the Parties of any unknown claim or claims and expressly waives any right or
claim of right to assert hereafter that any claim has, through oversight or
error, been omitted from the Creditor Claims.  Accordingly, the Parties
expressly waive any rights or benefits which they otherwise might have under
California Civil Code Section 1542, and any other statutory or nonstatutory law
of any jurisdiction that is similar in wording, import, or effect to California
Civil Code Section 1542.  California Civil Code Section 1542 provides as
follows:

 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS TO WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

In connection with such waiver and relinquishment, the Parties acknowledge that
they are aware that they or their attorneys, accountants, or agents may
hereafter discover claims or facts in addition to or different from those which
they now know or believe to exist with respect to the subject matter of this
Agreement, but nonetheless, they intend hereby fully, finally, and forever to
settle and release all matters being released herein, whether known or unknown,
suspected or unsuspected, which now exist or may heretofore have existed.  In
furtherance of the intentions of the Parties, the mutual general release given
in Section 3 of this Agreement by the Parties shall be and remain in effect as a
full and complete mutual general release notwithstanding the discovery or
existence of any additional or different claims or facts or the failure of any
consideration or promises between or among the Parties.

157.

Limitation on Release.  The Parties hereby expressly acknowledge that no Party
to this Agreement is, by this Agreement, releasing any cause of action, claim,
set-off, or defense that arises from the terms of this Agreement, or the breach
of such terms.  





Page 42 of 60




Settlement Agreement and Mutual General Release










158.

Mutual Representations and Warranties.   Each Party represents and warrants for
the benefit of the other Party as follows:

a.

The Party has all necessary power and authority to execute, deliver, perform and
comply with this Agreement;

b.

The Party, or the Party’s authorized agent, has duly authorized, executed, and
delivered this Agreement to the other Party, and this Agreement constitutes a
legal and binding agreement, enforceable against each Party in accord with the
terms of this Agreement;

c.

To the knowledge of the signatory on behalf of each Party, that Party’s
execution, delivery, performance of, and compliance with this Agreement does not
violate or conflict with the terms of any agreement, instrument, order,
judgment, or applicable law, statute, regulation, or rule to which the Party or
any assets of the Party is bound and shall not require the Party to file or
register with, or obtain any permit, authorization, consent, or approval of any
governmental authority;

d.

To the knowledge of the signatory on behalf of each Party, there is no action or
proceeding, judicial or non-judicial, by which any third party, prior creditor,
or claimant of the Party, or non-party seeks to restrain, prohibit, or
invalidate the Party’s execution, delivery, and/or performance of, and/or
compliance with, this Agreement;

e.

The Party is and has been represented by legal counsel of his or its choice, or
has had the opportunity to be represented by legal counsel of his or its choice,
throughout the negotiations and drafting that preceded the finalization and
execution of this Agreement.  The Party (i) has carefully read and reviewed this
Agreement; (ii) has had or has had the opportunity to have the provisions, and
consequences thereof, fully explained by such Party’s legal counsel; and (iii)
is freely and voluntarily signing this Agreement;

f.

Each Party is the sole owner of all rights and interest in the Released Claims,
and has not assigned, transferred, or granted an interest or lien in, or
purported to assign, transfer, or grant an interest or lien, in any of the
Released Claims; and

g.

Each Party and the signatory on their behalf have no actual knowledge or notice
of any claim of assignment, transfer, or granting of an interest or lien in any
of the Released Claims.

The above representations and warranties shall survive the execution and
delivery of this Agreement.

159.

Assumption of Risk.  Each Party assumes the risk, in entering into this
Agreement, that the facts or law are not as they believe them to be.  The
discovery by a Party that any fact was untrue or that his or its understanding
of the facts or law was untrue or that his or its understanding of the facts or
law was incorrect shall not entitle the





Page 43 of 60




Settlement Agreement and Mutual General Release










Party to any relief, or to rescind, or set aside this Agreement.  This Agreement
is final and binding between the Parties regardless of any claims of mistake of
fact or law.

160.

Attorneys’ Fees and Costs.  The Parties shall bear their own costs and
attorneys’ fees incurred relating to the Creditor Claims and this Agreement.
 However, in the event that proceedings are implemented to enforce any provision
of this Agreement, including, but not limited to, the mutual general release
provided above by Section 3 of this Agreement, the Court or Arbitrator shall
award the prevailing party its reasonable attorneys’ fees and costs incurred in
such enforcement efforts.  

161.

Integration Clause.  This Agreement contains the entire agreement between the
Parties to this Agreement relating to the settlement and transactions
contemplated hereby, and supersedes any and all prior agreements,
understandings, representations, and statements between the Parties, whether
oral or written, and whether by a Party or such Party’s legal counsel.  The
Parties are entering into this Agreement based solely on the representations and
warranties herein and not based on any promises, representations, and/or
warranties not found herein.  No modification, waiver, amendment, discharge, or
change of this Agreement shall be valid unless the same is in writing.

162.

Neutral Interpretation.  This Agreement shall be interpreted in accordance with
the fair meaning of its language and to implement the intent of the Parties.
 The provisions contained herein shall not be construed in favor of or against
any Party because that Party or its counsel drafted this Agreement, but shall be
construed as if all Parties prepared this Agreement, and any rules of
construction to the contrary, including, without limitation, California Civil
Code Section 1654, are hereby specifically waived.  The terms of this Agreement
were negotiated at arm’s length by the Parties hereto.

163.

Severability.  If any term or provision of this Agreement is determined by any
court, regulatory or governmental agency, or self-regulatory agency, to be
illegal, unenforceable, or invalid in whole or in part for any reason, such
illegal, unenforceable, or invalid provision or part thereof shall be deemed
stricken from this Agreement, and such provision shall not affect the legality,
enforceability or validity of the remainder of this Agreement, unless to so do
would deprive a Party of a substantial part of its bargain.  It is understood
that the Parties will cooperate and take all reasonable actions to avoid any
such determination.  

164.

Successors In Interest.  The terms, conditions and provisions of this Agreement
are binding upon and shall inure to the benefit of all assigns, successors in
interest, personal representatives, estates, administrators, heirs, devisees,
insurers, and legatees of each of the Parties hereto.  This Agreement shall not
be interpreted, however, to inure to the benefit of any third parties who are
not expressly identified as such herein.

165.

No Admissions.  This Agreement effectuates the settlement of claims, whether or
not asserted, denied, or contested, and the contents hereof shall not be
construed as an admission by any Party of any liability or any factual
contention of any kind to any other Party or any other person, entity or
association, whether or not the person, entity, or association is a Party.

166.

Confidentiality.  The Parties understand and agree that the terms and conditions
of this Settlement Agreement are to be maintained by them in the strictest
confidence.  Except as required by law or necessary to enforce any rights or
obligations





Page 44 of 60




Settlement Agreement and Mutual General Release










hereunder, the parties agree not to disclose any of these matters to anyone
other than their attorneys, accountants, the Internal Revenue Service, or state
and federal agencies.

167.

Modification.  This Agreement may be modified, amended, changed or rescinded,
and any provision may be waived, only by a writing signed by the Parties to be
bound thereby.  The failure of a Party to exercise any right or remedy provided
by this Agreement or by law shall not be a waiver of any obligation or right of
the Parties, nor shall it constitute a modification of this Agreement.

168.

Cooperation.  The Parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
to give full force to the basic terms and intent of this Agreement and which are
not inconsistent with its terms.

169.

Applicable Law.  This Agreement shall be construed in accordance with and be
governed by the laws of the State of California, County of Orange.

170.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Orange
County, California before one arbitrator.  The arbitration shall be administered
by JAMS, if possible, pursuant to its Streamlined Arbitration Rules and
Procedures; if JAMS is not able to conduct the arbitration in California, then
arbitration shall be conducted in California by a mutually-agreeable arbitrator
utilizing the JAMS Streamlined Arbitration Rules and Procedures.  Judgment on
the Award may be entered in any court having jurisdiction.  This clause shall
not preclude parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction.  The arbitrator may, in the Award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.  The
arbitration Award may be confirmed in any court of competent jurisdiction.

171.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original.  The counterparts
shall constitute one and the same Agreement.  Facsimile signatures shall have
the same force and effect as original signatures.




The parties have executed this Agreement effective as of the day and year first
set forth above.

Dated:  _________, 2009







_________________________________

Barrett Evans

 

 

Dated:  ________, 2009

PROBE MANUFACTURING, INC.,




By:  _________________________________

Name: Kambiz Mahdi

Title:   Director











Page 45 of 60




Settlement Agreement and Mutual General Release










SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and Mutual General Release (“Agreement”), dated June
__, 2009 (the “Execution Date”), is entered into by and between (1) Probe
Manufacturing, Inc, and related entities, including Solar Masters (collectively,
the “PM Parties” or “PM”) and (2) Dennis Benner TTEE Benner Exemption Trust,
including its members, subsidiaries or affiliates (collectively, “Creditor
Parties”).  Individually, the PM Parties and Creditor Parties are referred to
herein as a “Party”; collectively, they are referred to as the “Parties.”




RECITALS




WHEREAS, the Creditor has potential claims against PM Parties relating to loans
provided to PM Parties and any other claims, including interest accrual arising
from or out of the loans (collectively, the “Creditor Claims”).  

WHEREAS, the Parties, without acknowledging or admitting any liability
whatsoever, and to avoid the costs associated with litigation or arbitration,
now desire (1) to settle and resolve all differences, disagreements and disputes
embodied in the Creditor Claims and any other claims, known or unknown, that the
Parties might have against each other, upon the terms set forth below and (2)
for the Parties to provide each other with a complete release of any and all
known or unknown claims which exist or may exist between the Parties, including,
but not limited to, any and all claims, demands and allegations, made, or which
could have been made, arising out of or relating to the Creditor Claims.

WHEREAS, the Parties agree that upon execution of this Settlement and Mutual
General Release that Creditor has released all Parties from any future
obligation, excluding the obligations of this Settlement Agreement.

WHEREAS, the Parties believe that the terms of this Agreement are fair,
equitable, and the result of an arm’s length, bargained-for, contemporaneous
exchange for new value.  

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

172.

Recitals Incorporated Into Agreement.  The Parties incorporate into this
Agreement the recitals set forth above as part of the terms of this Agreement.

173.

Payments to the Creditor Parties.  The PM Parties agree to pay the Creditor
Parties $19,449.62 for the full settlement of any and all debt or any other
obligation owed to Creditor Parties.  Payment to the Creditor Parties shall be
made by U.S mail to the address on file unless otherwise instructed in writing.
 

174.

Mutual General Release.  Upon full performance of Paragraph 2 above and in
consideration for the performance of all terms and conditions of this Agreement,
except as to such rights as may be created by this Agreement, the Parties, and
each of them, on behalf of themselves and their past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members,





Page 46 of 60




Settlement Agreement and Mutual General Release










trustees, beneficiaries, unit holders, limited and general partners, and all
persons acting through or in concert with any of them, hereby generally release
and forever discharge each other and their respective past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members, trustees,
beneficiaries, unit holders, limited and general partners, and all persons
acting through or in concert with any of them, if any, from any and all claims,
losses, debts, liabilities, demands, obligations, rights, disputes, fees,
controversies, costs, expenses, damages, actions and causes of action
whatsoever, in law or equity, whether known or unknown, suspected or
unsuspected, fixed or contingent, existing as of the date of this Agreement and
accrued or hereafter accruing from any cause whatsoever, including, but not
limited to, any and all claims, demands and allegations, made, or which could
have been made, arising out of or relating to the Creditor Claims (collectively,
the “Released Claims”).  

175.

Waiver of Unknown Claims.  The Parties are aware that they may have claims of
which they have no present knowledge or suspicion.  Having taken into account
such a possibility in entering into this Agreement, the mutual general release
set forth in Section 3 of this Agreement shall constitute full and final release
by the Parties of any unknown claim or claims and expressly waives any right or
claim of right to assert hereafter that any claim has, through oversight or
error, been omitted from the Creditor Claims.  Accordingly, the Parties
expressly waive any rights or benefits which they otherwise might have under
California Civil Code Section 1542, and any other statutory or nonstatutory law
of any jurisdiction that is similar in wording, import, or effect to California
Civil Code Section 1542.  California Civil Code Section 1542 provides as
follows:

 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS TO WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

In connection with such waiver and relinquishment, the Parties acknowledge that
they are aware that they or their attorneys, accountants, or agents may
hereafter discover claims or facts in addition to or different from those which
they now know or believe to exist with respect to the subject matter of this
Agreement, but nonetheless, they intend hereby fully, finally, and forever to
settle and release all matters being released herein, whether known or unknown,
suspected or unsuspected, which now exist or may heretofore have existed.  In
furtherance of the intentions of the Parties, the mutual general release given
in Section 3 of this Agreement by the Parties shall be and remain in effect as a
full and complete mutual general release notwithstanding the discovery or
existence of any additional or different claims or facts or the failure of any
consideration or promises between or among the Parties.

176.

Limitation on Release.  The Parties hereby expressly acknowledge that no Party
to this Agreement is, by this Agreement, releasing any cause of action, claim,
set-off, or defense that arises from the terms of this Agreement, or the breach
of such terms.  





Page 47 of 60




Settlement Agreement and Mutual General Release










177.

Mutual Representations and Warranties.   Each Party represents and warrants for
the benefit of the other Party as follows:

a.

The Party has all necessary power and authority to execute, deliver, perform and
comply with this Agreement;

b.

The Party, or the Party’s authorized agent, has duly authorized, executed, and
delivered this Agreement to the other Party, and this Agreement constitutes a
legal and binding agreement, enforceable against each Party in accord with the
terms of this Agreement;

c.

To the knowledge of the signatory on behalf of each Party, that Party’s
execution, delivery, performance of, and compliance with this Agreement does not
violate or conflict with the terms of any agreement, instrument, order,
judgment, or applicable law, statute, regulation, or rule to which the Party or
any assets of the Party is bound and shall not require the Party to file or
register with, or obtain any permit, authorization, consent, or approval of any
governmental authority;

d.

To the knowledge of the signatory on behalf of each Party, there is no action or
proceeding, judicial or non-judicial, by which any third party, prior creditor,
or claimant of the Party, or non-party seeks to restrain, prohibit, or
invalidate the Party’s execution, delivery, and/or performance of, and/or
compliance with, this Agreement;

e.

The Party is and has been represented by legal counsel of his or its choice, or
has had the opportunity to be represented by legal counsel of his or its choice,
throughout the negotiations and drafting that preceded the finalization and
execution of this Agreement.  The Party (i) has carefully read and reviewed this
Agreement; (ii) has had or has had the opportunity to have the provisions, and
consequences thereof, fully explained by such Party’s legal counsel; and (iii)
is freely and voluntarily signing this Agreement;

f.

Each Party is the sole owner of all rights and interest in the Released Claims,
and has not assigned, transferred, or granted an interest or lien in, or
purported to assign, transfer, or grant an interest or lien, in any of the
Released Claims; and

g.

Each Party and the signatory on their behalf have no actual knowledge or notice
of any claim of assignment, transfer, or granting of an interest or lien in any
of the Released Claims.

The above representations and warranties shall survive the execution and
delivery of this Agreement.

178.

Assumption of Risk.  Each Party assumes the risk, in entering into this
Agreement, that the facts or law are not as they believe them to be.  The
discovery by a Party that any fact was untrue or that his or its understanding
of the facts or law was untrue or that his or its understanding of the facts or
law was incorrect shall not entitle the





Page 48 of 60




Settlement Agreement and Mutual General Release










Party to any relief, or to rescind, or set aside this Agreement.  This Agreement
is final and binding between the Parties regardless of any claims of mistake of
fact or law.

179.

Attorneys’ Fees and Costs.  The Parties shall bear their own costs and
attorneys’ fees incurred relating to the Creditor Claims and this Agreement.
 However, in the event that proceedings are implemented to enforce any provision
of this Agreement, including, but not limited to, the mutual general release
provided above by Section 3 of this Agreement, the Court or Arbitrator shall
award the prevailing party its reasonable attorneys’ fees and costs incurred in
such enforcement efforts.  

180.

Integration Clause.  This Agreement contains the entire agreement between the
Parties to this Agreement relating to the settlement and transactions
contemplated hereby, and supersedes any and all prior agreements,
understandings, representations, and statements between the Parties, whether
oral or written, and whether by a Party or such Party’s legal counsel.  The
Parties are entering into this Agreement based solely on the representations and
warranties herein and not based on any promises, representations, and/or
warranties not found herein.  No modification, waiver, amendment, discharge, or
change of this Agreement shall be valid unless the same is in writing.

181.

Neutral Interpretation.  This Agreement shall be interpreted in accordance with
the fair meaning of its language and to implement the intent of the Parties.
 The provisions contained herein shall not be construed in favor of or against
any Party because that Party or its counsel drafted this Agreement, but shall be
construed as if all Parties prepared this Agreement, and any rules of
construction to the contrary, including, without limitation, California Civil
Code Section 1654, are hereby specifically waived.  The terms of this Agreement
were negotiated at arm’s length by the Parties hereto.

182.

Severability.  If any term or provision of this Agreement is determined by any
court, regulatory or governmental agency, or self-regulatory agency, to be
illegal, unenforceable, or invalid in whole or in part for any reason, such
illegal, unenforceable, or invalid provision or part thereof shall be deemed
stricken from this Agreement, and such provision shall not affect the legality,
enforceability or validity of the remainder of this Agreement, unless to so do
would deprive a Party of a substantial part of its bargain.  It is understood
that the Parties will cooperate and take all reasonable actions to avoid any
such determination.  

183.

Successors In Interest.  The terms, conditions and provisions of this Agreement
are binding upon and shall inure to the benefit of all assigns, successors in
interest, personal representatives, estates, administrators, heirs, devisees,
insurers, and legatees of each of the Parties hereto.  This Agreement shall not
be interpreted, however, to inure to the benefit of any third parties who are
not expressly identified as such herein.

184.

No Admissions.  This Agreement effectuates the settlement of claims, whether or
not asserted, denied, or contested, and the contents hereof shall not be
construed as an admission by any Party of any liability or any factual
contention of any kind to any other Party or any other person, entity or
association, whether or not the person, entity, or association is a Party.

185.

Confidentiality.  The Parties understand and agree that the terms and conditions
of this Settlement Agreement are to be maintained by them in the strictest
confidence.  Except as required by law or necessary to enforce any rights or
obligations





Page 49 of 60




Settlement Agreement and Mutual General Release










hereunder, the parties agree not to disclose any of these matters to anyone
other than their attorneys, accountants, the Internal Revenue Service, or state
and federal agencies.

186.

Modification.  This Agreement may be modified, amended, changed or rescinded,
and any provision may be waived, only by a writing signed by the Parties to be
bound thereby.  The failure of a Party to exercise any right or remedy provided
by this Agreement or by law shall not be a waiver of any obligation or right of
the Parties, nor shall it constitute a modification of this Agreement.

187.

Cooperation.  The Parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
to give full force to the basic terms and intent of this Agreement and which are
not inconsistent with its terms.

188.

Applicable Law.  This Agreement shall be construed in accordance with and be
governed by the laws of the State of California, County of Orange.

189.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Orange
County, California before one arbitrator.  The arbitration shall be administered
by JAMS, if possible, pursuant to its Streamlined Arbitration Rules and
Procedures; if JAMS is not able to conduct the arbitration in California, then
arbitration shall be conducted in California by a mutually-agreeable arbitrator
utilizing the JAMS Streamlined Arbitration Rules and Procedures.  Judgment on
the Award may be entered in any court having jurisdiction.  This clause shall
not preclude parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction.  The arbitrator may, in the Award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.  The
arbitration Award may be confirmed in any court of competent jurisdiction.

190.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original.  The counterparts
shall constitute one and the same Agreement.  Facsimile signatures shall have
the same force and effect as original signatures.




The parties have executed this Agreement effective as of the day and year first
set forth above.

Dated:  _________, 2009




BENNER EXEMPTION TRUST




_________________________________

Dennis Benner Trustee

 

 

Dated:  ________, 2009

PROBE MANUFACTURING, INC.,




By:  _________________________________

Name: Barrett Evans

Title:   Interim Chief Executive Officer











Page 50 of 60




Settlement Agreement and Mutual General Release










SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and Mutual General Release (“Agreement”), dated June
15, 2009 (the “Execution Date”), is entered into by and between (1) Probe
Manufacturing, Inc, and related entities, including Solar Masters (collectively,
the “PM Parties” or “PM”) and (2) Jeff Conrad, including its members,
subsidiaries or affiliates (collectively, “Creditor Parties”).  Individually,
the PM Parties and Creditor Parties are referred to herein as a “Party”;
collectively, they are referred to as the “Parties.”




RECITALS




WHEREAS, the Creditor has potential claims against PM Parties relating to loans
provided to PM Parties and any other claims, including interest accrual arising
from or out of the loans (collectively, the “Creditor Claims”).

WHEREAS, Creditor has performed certain services for PM Parties and may be due
certain amounts of money for services.

WHEREAS, the Parties, without acknowledging or admitting any liability
whatsoever, and to avoid the costs associated with litigation or arbitration,
now desire (1) to settle and resolve all differences, disagreements and disputes
embodied in the Creditor Claims and any other claims, known or unknown, that the
Parties might have against each other, upon the terms set forth below and (2)
for the Parties to provide each other with a complete release of any and all
known or unknown claims which exist or may exist between the Parties, including,
but not limited to, any and all claims, demands and allegations, made, or which
could have been made, arising out of or relating to the Creditor Claims.

WHEREAS, the Parties agree that upon execution of this Settlement and Mutual
General Release that Creditor has released all Parties from any future
obligation, excluding the obligations of this Settlement Agreement.

WHEREAS, the Parties believe that the terms of this Agreement are fair,
equitable, and the result of an arm’s length, bargained-for, contemporaneous
exchange for new value.  

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

191.

Recitals Incorporated Into Agreement.  The Parties incorporate into this
Agreement the recitals set forth above as part of the terms of this Agreement.

192.

Payments to the Creditor Parties.  The PM Parties have agreed to arrange a
settlement payment to the Credior Parties through its sale of its subsidiary
company in the amount of $10,500 for the full settlement of any and all debt or
any other obligation owed to Creditor Parties.  Payment to the Creditor Parties
shall be made by U.S mail to the address on file unless otherwise instructed in
writing.  

193.

Mutual General Release.  Upon full performance of Paragraph 2 above and in
consideration for the performance of all terms and conditions of this Agreement,
except as to such rights as may be created by this Agreement, the Parties, and
each of them, on behalf of themselves and their past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs,





Page 51 of 60




Settlement Agreement and Mutual General Release










executors, representatives, investors, shareholders, attorneys, predecessors,
successors, assigns, sureties, insurers, excess insurers, reinsurers,
principals, managing members, trustees, beneficiaries, unit holders, limited and
general partners, and all persons acting through or in concert with any of them,
hereby generally release and forever discharge each other and their respective
past and present parents, subsidiaries, affiliates, officers, directors, agents,
servants, professional corporations, employees, heirs, executors,
representatives, investors, shareholders, attorneys, predecessors, successors,
assigns, sureties, insurers, excess insurers, reinsurers, principals, managing
members, trustees, beneficiaries, unit holders, limited and general partners,
and all persons acting through or in concert with any of them, if any, from any
and all claims, losses, debts, liabilities, demands, obligations, rights,
disputes, fees, controversies, costs, expenses, damages, actions and causes of
action whatsoever, in law or equity, whether known or unknown, suspected or
unsuspected, fixed or contingent, existing as of the date of this Agreement and
accrued or hereafter accruing from any cause whatsoever, including, but not
limited to, any and all claims, demands and allegations, made, or which could
have been made, arising out of or relating to the Creditor Claims (collectively,
the “Released Claims”).  

194.

Waiver of Unknown Claims.  The Parties are aware that they may have claims of
which they have no present knowledge or suspicion.  Having taken into account
such a possibility in entering into this Agreement, the mutual general release
set forth in Section 3 of this Agreement shall constitute full and final release
by the Parties of any unknown claim or claims and expressly waives any right or
claim of right to assert hereafter that any claim has, through oversight or
error, been omitted from the Creditor Claims.  Accordingly, the Parties
expressly waive any rights or benefits which they otherwise might have under
California Civil Code Section 1542, and any other statutory or nonstatutory law
of any jurisdiction that is similar in wording, import, or effect to California
Civil Code Section 1542.  California Civil Code Section 1542 provides as
follows:

 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS TO WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

In connection with such waiver and relinquishment, the Parties acknowledge that
they are aware that they or their attorneys, accountants, or agents may
hereafter discover claims or facts in addition to or different from those which
they now know or believe to exist with respect to the subject matter of this
Agreement, but nonetheless, they intend hereby fully, finally, and forever to
settle and release all matters being released herein, whether known or unknown,
suspected or unsuspected, which now exist or may heretofore have existed.  In
furtherance of the intentions of the Parties, the mutual general release given
in Section 3 of this Agreement by the Parties shall be and remain in effect as a
full and complete mutual general release notwithstanding the discovery or
existence of any additional or different claims or facts or the failure of any
consideration or promises between or among the Parties.

195.

Limitation on Release.  The Parties hereby expressly acknowledge that no Party
to this Agreement is, by this Agreement, releasing any cause of action, claim,





Page 52 of 60




Settlement Agreement and Mutual General Release










set-off, or defense that arises from the terms of this Agreement, or the breach
of such terms.  

196.

Mutual Representations and Warranties.   Each Party represents and warrants for
the benefit of the other Party as follows:

a.

The Party has all necessary power and authority to execute, deliver, perform and
comply with this Agreement;

b.

The Party, or the Party’s authorized agent, has duly authorized, executed, and
delivered this Agreement to the other Party, and this Agreement constitutes a
legal and binding agreement, enforceable against each Party in accord with the
terms of this Agreement;

c.

To the knowledge of the signatory on behalf of each Party, that Party’s
execution, delivery, performance of, and compliance with this Agreement does not
violate or conflict with the terms of any agreement, instrument, order,
judgment, or applicable law, statute, regulation, or rule to which the Party or
any assets of the Party is bound and shall not require the Party to file or
register with, or obtain any permit, authorization, consent, or approval of any
governmental authority;

d.

To the knowledge of the signatory on behalf of each Party, there is no action or
proceeding, judicial or non-judicial, by which any third party, prior creditor,
or claimant of the Party, or non-party seeks to restrain, prohibit, or
invalidate the Party’s execution, delivery, and/or performance of, and/or
compliance with, this Agreement;

e.

The Party is and has been represented by legal counsel of his or its choice, or
has had the opportunity to be represented by legal counsel of his or its choice,
throughout the negotiations and drafting that preceded the finalization and
execution of this Agreement.  The Party (i) has carefully read and reviewed this
Agreement; (ii) has had or has had the opportunity to have the provisions, and
consequences thereof, fully explained by such Party’s legal counsel; and (iii)
is freely and voluntarily signing this Agreement;

f.

Each Party is the sole owner of all rights and interest in the Released Claims,
and has not assigned, transferred, or granted an interest or lien in, or
purported to assign, transfer, or grant an interest or lien, in any of the
Released Claims; and

g.

Each Party and the signatory on their behalf have no actual knowledge or notice
of any claim of assignment, transfer, or granting of an interest or lien in any
of the Released Claims.

The above representations and warranties shall survive the execution and
delivery of this Agreement.

197.

Assumption of Risk.  Each Party assumes the risk, in entering into this
Agreement, that the facts or law are not as they believe them to be.  The
discovery by a Party that any fact was untrue or that his or its understanding
of the facts or law was





Page 53 of 60




Settlement Agreement and Mutual General Release










untrue or that his or its understanding of the facts or law was incorrect shall
not entitle the Party to any relief, or to rescind, or set aside this Agreement.
 This Agreement is final and binding between the Parties regardless of any
claims of mistake of fact or law.

198.

Attorneys’ Fees and Costs.  The Parties shall bear their own costs and
attorneys’ fees incurred relating to the Creditor Claims and this Agreement.
 However, in the event that proceedings are implemented to enforce any provision
of this Agreement, including, but not limited to, the mutual general release
provided above by Section 3 of this Agreement, the Court or Arbitrator shall
award the prevailing party its reasonable attorneys’ fees and costs incurred in
such enforcement efforts.  

199.

Integration Clause.  This Agreement contains the entire agreement between the
Parties to this Agreement relating to the settlement and transactions
contemplated hereby, and supersedes any and all prior agreements,
understandings, representations, and statements between the Parties, whether
oral or written, and whether by a Party or such Party’s legal counsel.  The
Parties are entering into this Agreement based solely on the representations and
warranties herein and not based on any promises, representations, and/or
warranties not found herein.  No modification, waiver, amendment, discharge, or
change of this Agreement shall be valid unless the same is in writing.

200.

Neutral Interpretation.  This Agreement shall be interpreted in accordance with
the fair meaning of its language and to implement the intent of the Parties.
 The provisions contained herein shall not be construed in favor of or against
any Party because that Party or its counsel drafted this Agreement, but shall be
construed as if all Parties prepared this Agreement, and any rules of
construction to the contrary, including, without limitation, California Civil
Code Section 1654, are hereby specifically waived.  The terms of this Agreement
were negotiated at arm’s length by the Parties hereto.

201.

Severability.  If any term or provision of this Agreement is determined by any
court, regulatory or governmental agency, or self-regulatory agency, to be
illegal, unenforceable, or invalid in whole or in part for any reason, such
illegal, unenforceable, or invalid provision or part thereof shall be deemed
stricken from this Agreement, and such provision shall not affect the legality,
enforceability or validity of the remainder of this Agreement, unless to so do
would deprive a Party of a substantial part of its bargain.  It is understood
that the Parties will cooperate and take all reasonable actions to avoid any
such determination.  

202.

Successors In Interest.  The terms, conditions and provisions of this Agreement
are binding upon and shall inure to the benefit of all assigns, successors in
interest, personal representatives, estates, administrators, heirs, devisees,
insurers, and legatees of each of the Parties hereto.  This Agreement shall not
be interpreted, however, to inure to the benefit of any third parties who are
not expressly identified as such herein.

203.

No Admissions.  This Agreement effectuates the settlement of claims, whether or
not asserted, denied, or contested, and the contents hereof shall not be
construed as an admission by any Party of any liability or any factual
contention of any kind to any other Party or any other person, entity or
association, whether or not the person, entity, or association is a Party.

204.

Confidentiality.  The Parties understand and agree that the terms and conditions
of this Settlement Agreement are to be maintained by them in the strictest





Page 54 of 60




Settlement Agreement and Mutual General Release










confidence.  Except as required by law or necessary to enforce any rights or
obligations hereunder, the parties agree not to disclose any of these matters to
anyone other than their attorneys, accountants, the Internal Revenue Service, or
state and federal agencies.

205.

Modification.  This Agreement may be modified, amended, changed or rescinded,
and any provision may be waived, only by a writing signed by the Parties to be
bound thereby.  The failure of a Party to exercise any right or remedy provided
by this Agreement or by law shall not be a waiver of any obligation or right of
the Parties, nor shall it constitute a modification of this Agreement.

206.

Cooperation.  The Parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
to give full force to the basic terms and intent of this Agreement and which are
not inconsistent with its terms.

207.

Applicable Law.  This Agreement shall be construed in accordance with and be
governed by the laws of the State of California, County of Orange.

208.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Orange
County, California before one arbitrator.  The arbitration shall be administered
by JAMS, if possible, pursuant to its Streamlined Arbitration Rules and
Procedures; if JAMS is not able to conduct the arbitration in California, then
arbitration shall be conducted in California by a mutually-agreeable arbitrator
utilizing the JAMS Streamlined Arbitration Rules and Procedures.  Judgment on
the Award may be entered in any court having jurisdiction.  This clause shall
not preclude parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction.  The arbitrator may, in the Award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.  The
arbitration Award may be confirmed in any court of competent jurisdiction.

209.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original.  The counterparts
shall constitute one and the same Agreement.  Facsimile signatures shall have
the same force and effect as original signatures.




The parties have executed this Agreement effective as of the day and year first
set forth above.

Dated:  _________, 2009




___________________________

Jeff Conrad

 

 

Dated:  ________, 2009

PROBE MANUFACTURING, INC.,

 ____________________________  

Name: Barrett Evans

Title:   Interim Chief Executive Officer














Page 55 of 60




Settlement Agreement and Mutual General Release










SETTLEMENT AGREEMENT AND GENERAL RELEASE

This Settlement Agreement and Mutual General Release (“Agreement”), dated July
__, 2009 (the “Execution Date”), is entered into by and between (1) Probe
Manufacturing, Inc, and related entities, including Solar Masters (collectively,
the “PM Parties” or “PM”) and (2) Kambiz Mahdi, including its members,
subsidiaries or affiliates (collectively, “Creditor Parties”).  Individually,
the PM Parties and Creditor Parties are referred to herein as a “Party”;
collectively, they are referred to as the “Parties.”




RECITALS

WHEREAS, the Creditor has potential claims against PM Parties relating to loans
provided to PM Parties and any other claims, including interest accrual arising
from or out of the loans (collectively, the “Creditor Claims”).  

WHEREAS, the Parties, without acknowledging or admitting any liability
whatsoever, and to avoid the costs associated with litigation or arbitration,
now desire (1) to settle and resolve all differences, disagreements and disputes
embodied in the Creditor Claims and any other claims, known or unknown, that the
Parties might have against each other, upon the terms set forth below and (2)
for the Parties to provide each other with a complete release of any and all
known or unknown claims which exist or may exist between the Parties, including,
but not limited to, any and all claims, demands and allegations, made, or which
could have been made, arising out of or relating to the Creditor Claims.

WHEREAS, PM Parties has an investor that is requiring cancellation of the debt
owed to Creditor in exchange for investing into PM.

WHEREAS, the Parties agree that upon execution of this Settlement and Mutual
General Release that Creditor has released all Parties from any future
obligation, excluding the obligations of this Settlement Agreement.

WHEREAS, the Parties believe that the terms of this Agreement are fair,
equitable, and the result of an arm’s length, bargained-for, contemporaneous
exchange for new value.  

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

210.

Recitals Incorporated Into Agreement.  The Parties incorporate into this
Agreement the recitals set forth above as part of the terms of this Agreement.

211.

Cancellation of Debt.  Creditor has agreed to cancel its debt with PM Parties as
a requirement for PM Parties to obtain financing.    

212.

Mutual General Release.  Upon full performance of Paragraph 2 above and in
consideration for the performance of all terms and conditions of this Agreement,
except as to such rights as may be created by this Agreement, the Parties, and
each of them, on behalf of themselves and their past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members, trustees,
beneficiaries, unit holders, limited and general partners, and all persons
acting through or in concert with any of them, hereby generally release and
forever discharge





Page 56 of 60




Settlement Agreement and Mutual General Release










each other and their respective past and present parents, subsidiaries,
affiliates, officers, directors, agents, servants, professional corporations,
employees, heirs, executors, representatives, investors, shareholders,
attorneys, predecessors, successors, assigns, sureties, insurers, excess
insurers, reinsurers, principals, managing members, trustees, beneficiaries,
unit holders, limited and general partners, and all persons acting through or in
concert with any of them, if any, from any and all claims, losses, debts,
liabilities, demands, obligations, rights, disputes, fees, controversies, costs,
expenses, damages, actions and causes of action whatsoever, in law or equity,
whether known or unknown, suspected or unsuspected, fixed or contingent,
existing as of the date of this Agreement and accrued or hereafter accruing from
any cause whatsoever, including, but not limited to, any and all claims, demands
and allegations, made, or which could have been made, arising out of or relating
to the Creditor Claims (collectively, the “Released Claims”).  

213.

Waiver of Unknown Claims.  The Parties are aware that they may have claims of
which they have no present knowledge or suspicion.  Having taken into account
such a possibility in entering into this Agreement, the mutual general release
set forth in Section 3 of this Agreement shall constitute full and final release
by the Parties of any unknown claim or claims and expressly waives any right or
claim of right to assert hereafter that any claim has, through oversight or
error, been omitted from the Creditor Claims.  Accordingly, the Parties
expressly waive any rights or benefits which they otherwise might have under
California Civil Code Section 1542, and any other statutory or nonstatutory law
of any jurisdiction that is similar in wording, import, or effect to California
Civil Code Section 1542.  California Civil Code Section 1542 provides as
follows:

 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS TO WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.

In connection with such waiver and relinquishment, the Parties acknowledge that
they are aware that they or their attorneys, accountants, or agents may
hereafter discover claims or facts in addition to or different from those which
they now know or believe to exist with respect to the subject matter of this
Agreement, but nonetheless, they intend hereby fully, finally, and forever to
settle and release all matters being released herein, whether known or unknown,
suspected or unsuspected, which now exist or may heretofore have existed.  In
furtherance of the intentions of the Parties, the mutual general release given
in Section 3 of this Agreement by the Parties shall be and remain in effect as a
full and complete mutual general release notwithstanding the discovery or
existence of any additional or different claims or facts or the failure of any
consideration or promises between or among the Parties.

214.

Limitation on Release.  The Parties hereby expressly acknowledge that no Party
to this Agreement is, by this Agreement, releasing any cause of action, claim,
set-off, or defense that arises from the terms of this Agreement, or the breach
of such terms.  

215.

Mutual Representations and Warranties.   Each Party represents and warrants for
the benefit of the other Party as follows:





Page 57 of 60




Settlement Agreement and Mutual General Release










a.

The Party has all necessary power and authority to execute, deliver, perform and
comply with this Agreement;

b.

The Party, or the Party’s authorized agent, has duly authorized, executed, and
delivered this Agreement to the other Party, and this Agreement constitutes a
legal and binding agreement, enforceable against each Party in accord with the
terms of this Agreement;

c.

To the knowledge of the signatory on behalf of each Party, that Party’s
execution, delivery, performance of, and compliance with this Agreement does not
violate or conflict with the terms of any agreement, instrument, order,
judgment, or applicable law, statute, regulation, or rule to which the Party or
any assets of the Party is bound and shall not require the Party to file or
register with, or obtain any permit, authorization, consent, or approval of any
governmental authority;

d.

To the knowledge of the signatory on behalf of each Party, there is no action or
proceeding, judicial or non-judicial, by which any third party, prior creditor,
or claimant of the Party, or non-party seeks to restrain, prohibit, or
invalidate the Party’s execution, delivery, and/or performance of, and/or
compliance with, this Agreement;

e.

The Party is and has been represented by legal counsel of his or its choice, or
has had the opportunity to be represented by legal counsel of his or its choice,
throughout the negotiations and drafting that preceded the finalization and
execution of this Agreement.  The Party (i) has carefully read and reviewed this
Agreement; (ii) has had or has had the opportunity to have the provisions, and
consequences thereof, fully explained by such Party’s legal counsel; and (iii)
is freely and voluntarily signing this Agreement;

f.

Each Party is the sole owner of all rights and interest in the Released Claims,
and has not assigned, transferred, or granted an interest or lien in, or
purported to assign, transfer, or grant an interest or lien, in any of the
Released Claims; and

g.

Each Party and the signatory on their behalf have no actual knowledge or notice
of any claim of assignment, transfer, or granting of an interest or lien in any
of the Released Claims.

The above representations and warranties shall survive the execution and
delivery of this Agreement.

216.

Assumption of Risk.  Each Party assumes the risk, in entering into this
Agreement, that the facts or law are not as they believe them to be.  The
discovery by a Party that any fact was untrue or that his or its understanding
of the facts or law was untrue or that his or its understanding of the facts or
law was incorrect shall not entitle the Party to any relief, or to rescind, or
set aside this Agreement.  This Agreement is final and binding between the
Parties regardless of any claims of mistake of fact or law.





Page 58 of 60




Settlement Agreement and Mutual General Release










217.

Attorneys’ Fees and Costs.  The Parties shall bear their own costs and
attorneys’ fees incurred relating to the Creditor Claims and this Agreement.
 However, in the event that proceedings are implemented to enforce any provision
of this Agreement, including, but not limited to, the mutual general release
provided above by Section 3 of this Agreement, the Court or Arbitrator shall
award the prevailing party its reasonable attorneys’ fees and costs incurred in
such enforcement efforts.  

218.

Integration Clause.  This Agreement contains the entire agreement between the
Parties to this Agreement relating to the settlement and transactions
contemplated hereby, and supersedes any and all prior agreements,
understandings, representations, and statements between the Parties, whether
oral or written, and whether by a Party or such Party’s legal counsel.  The
Parties are entering into this Agreement based solely on the representations and
warranties herein and not based on any promises, representations, and/or
warranties not found herein.  No modification, waiver, amendment, discharge, or
change of this Agreement shall be valid unless the same is in writing.

219.

Neutral Interpretation.  This Agreement shall be interpreted in accordance with
the fair meaning of its language and to implement the intent of the Parties.
 The provisions contained herein shall not be construed in favor of or against
any Party because that Party or its counsel drafted this Agreement, but shall be
construed as if all Parties prepared this Agreement, and any rules of
construction to the contrary, including, without limitation, California Civil
Code Section 1654, are hereby specifically waived.  The terms of this Agreement
were negotiated at arm’s length by the Parties hereto.

220.

Severability.  If any term or provision of this Agreement is determined by any
court, regulatory or governmental agency, or self-regulatory agency, to be
illegal, unenforceable, or invalid in whole or in part for any reason, such
illegal, unenforceable, or invalid provision or part thereof shall be deemed
stricken from this Agreement, and such provision shall not affect the legality,
enforceability or validity of the remainder of this Agreement, unless to so do
would deprive a Party of a substantial part of its bargain.  It is understood
that the Parties will cooperate and take all reasonable actions to avoid any
such determination.  

221.

Successors In Interest.  The terms, conditions and provisions of this Agreement
are binding upon and shall inure to the benefit of all assigns, successors in
interest, personal representatives, estates, administrators, heirs, devisees,
insurers, and legatees of each of the Parties hereto.  This Agreement shall not
be interpreted, however, to inure to the benefit of any third parties who are
not expressly identified as such herein.

222.

No Admissions.  This Agreement effectuates the settlement of claims, whether or
not asserted, denied, or contested, and the contents hereof shall not be
construed as an admission by any Party of any liability or any factual
contention of any kind to any other Party or any other person, entity or
association, whether or not the person, entity, or association is a Party.

223.

Confidentiality.  The Parties understand and agree that the terms and conditions
of this Settlement Agreement are to be maintained by them in the strictest
confidence.  Except as required by law or necessary to enforce any rights or
obligations hereunder, the parties agree not to disclose any of these matters to
anyone other than their attorneys, accountants, the Internal Revenue Service, or
state and federal agencies.





Page 59 of 60




Settlement Agreement and Mutual General Release










224.

Modification.  This Agreement may be modified, amended, changed or rescinded,
and any provision may be waived, only by a writing signed by the Parties to be
bound thereby.  The failure of a Party to exercise any right or remedy provided
by this Agreement or by law shall not be a waiver of any obligation or right of
the Parties, nor shall it constitute a modification of this Agreement.

225.

Cooperation.  The Parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
to give full force to the basic terms and intent of this Agreement and which are
not inconsistent with its terms.

226.

Applicable Law.  This Agreement shall be construed in accordance with and be
governed by the laws of the State of California, County of Orange.

227.

Arbitration.  Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Orange
County, California before one arbitrator.  The arbitration shall be administered
by JAMS, if possible, pursuant to its Streamlined Arbitration Rules and
Procedures; if JAMS is not able to conduct the arbitration in California, then
arbitration shall be conducted in California by a mutually-agreeable arbitrator
utilizing the JAMS Streamlined Arbitration Rules and Procedures.  Judgment on
the Award may be entered in any court having jurisdiction.  This clause shall
not preclude parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction.  The arbitrator may, in the Award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.  The
arbitration Award may be confirmed in any court of competent jurisdiction.

228.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original.  The counterparts
shall constitute one and the same Agreement.  Facsimile signatures shall have
the same force and effect as original signatures.




The parties have executed this Agreement effective as of the day and year first
set forth above.

Dated:  _________, 2009




KAMBIZ MAHDI

_________________________________

Kambiz Mahdi

 

 

Dated:  ________, 2009

PROBE MANUFACTURING, INC.,




By:  _________________________________

Name: Barrett Evans

Title:   interim Chief Executive Officer











Page 60 of 60


